

EXHIBIT 10.2
 

 
Credit Agreement
 
dated as of
April 29, 2010,
 
between
 
CTI Industries Corporation
 
and
 
Harris N.A.

 

 
 
 

--------------------------------------------------------------------------------

 

Table of Contents
 
Section
Description
Page
Section 1.        The Credits
1
Section 1.1
Term Loan
1
Section 1.2
Mortgage Loan
1
Section 1.3
Equipment Loan
2
Section 1.4
Revolving Credit
2
Section 1.5
Revolving Credit Loans
3
Section 1.6
Letters of Credit
3
Section 1.7
Manner and Disbursement of Loans
4
     
Section 2.        Interest and Change In Circumstances
4
     
Section 2.1
Interest Rate Options
4
Section 2.2
Minimum Amounts
6
Section 2.3
Computation of Interest
6
Section 2.4
Manner of Rate Selection
6
Section 2.5
Change of Law
6
Section 2.6
Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, Adjusted
LIBOR
6
Section 2.7
Taxes and Increased Costs
7
Section 2.8
Change in Capital Adequacy Requirements
8
Section 2.9
Funding Indemnity
8
Section 2.10
Lending Branch
8
Section 2.11
Discretion of Bank as to Manner of Funding
8
     
Section 3.        Fees, Prepayments, Terminations and Applications
9
     
Section 3.1
Fees.
9
Section 3.2
Voluntary Prepayments
9
Section 3.3
Mandatory Prepayments
10
Section 3.4
Terminations
10
Section 3.5
Place and Application of Payments
11
Section 3.6
Notations
11
     
Section 4.        Collateral and Guaranties
12
     
Section 4.1
Collateral
12
Section 4.2
Liens on Real Property
12
Section 4.3
Guaranties
12
Section 4.4
Further Assurances
12
     
Section 5.        Definitions; Interpretation
12
     
Section 5.1
Definitions
12
Section 5.2
Interpretation
22
      Section 6.       Representations and Warranties
22
     
Section 6.1
Organization and Qualification
22


 
-i-

--------------------------------------------------------------------------------

 


Section 6.2
Subsidiaries
23
Section 6.3
Authority and Validity of Obligations
23
Section 6.4
Use of Proceeds; Margin Stock
24
Section 6.5
Financial Reports
24
Section 6.6
No Material Adverse Change
24
Section 6.7
Full Disclosure
24
Section 6.8
Trademarks, Franchises and Licenses
24
Section 6.9
Governmental Authority and Licensing
25
Section 6.10
Good Title
25
Section 6.11
Litigation and Other Controversies
25
Section 6.12
Taxes
25
Section 6.13
Approvals
25
Section 6.14
Affiliate Transactions
25
Section 6.15
Investment Company
25
Section 6.16
ERISA
26
Section 6.17
Compliance with Laws
26
Section 6.18
Other Agreements
26
Section 6.19
Solvency
26
Section 6.20
Broker Fees
26
Section 6.21
No Default
26
Section 6.22
CTI Helium
26
   
Section 7.        Conditions Precedent
26
   
Section 7.1
All Advances
26
Section 7.2
Initial Advance
27
      Section 8.        Covenants
29
     
Section 8.1
Maintenance of Business
29
Section 8.2
Maintenance of Properties
29
Section 8.3
Taxes and Assessments
29
Section 8.4
Insurance
30
Section 8.5
Financial Reports
30
Section 8.6
Inspection
32
Section 8.7
Borrowings and Guaranties
32
Section 8.8
Liens
32
Section 8.9
Investments, Acquisitions, Loans and Advances
34
Section 8.10
Mergers, Consolidations and Asset Sales
35
Section 8.11
Maintenance of Subsidiaries
35
Section 8.12
Dividends and Certain Other Restricted Payments
35
Section 8.13
ERISA
35
Section 8.14
Compliance with Laws
35
Section 8.15
Intellectual Property
35
Section 8.16
Burdensome Contracts with Affiliates
36
Section 8.17
No Changes in Fiscal Year
36
Section 8.18
Formation of Subsidiaries
36
Section 8.19
Change in the Nature of Business
36


 
-ii-

--------------------------------------------------------------------------------

 


Section 8.20
Use of Proceeds
36
Section 8.21
No Restrictions
36
Section 8.22
Subordinated Debt
36
Section 8.23
Bank Accounts
36
Section 8.24
Utilization
35
Section 8.25
CTI Helium
36
Section 8.26
Financial Covenants
37
     
Section 9.       Events of Default and Remedies
37
     
Section 9.1
Events of Default
37
Section 9.2
Non-Bankruptcy Defaults
40
Section 9.3
Bankruptcy Defaults
40
Section 9.4
Collateral for Undrawn Letters of Credit
40
     
Section 10.      Miscellaneous
40
   
Section 10.1
Non-Business Day
40
Section 10.2
No Waiver, Cumulative Remedies
40
Section 10.3
Amendments, Etc
41
Section 10.4
Costs and Expenses; Indemnification.
41
Section 10.5
Documentary Taxes
42
Section 10.6
Survival of Representations
42
Section 10.7
Survival of Indemnities
42
Section 10.8
Notices
42
Section 10.9
Construction
43
Section 10.10
Headings
43
Section 10.11
Severability of Provisions
43
Section 10.12
Counterparts
44
Section 10.13
Binding Nature, Governing Law, Etc
44
Section 10.14
Submission to Jurisdiction; Waiver of Jury Trial
44
Section 10.15
USA Patriot Act
44



Exhibit A
—
Term Loan Note
 
Exhibit B
—
Mortgage Loan Note
 
Exhibit C
—
Equipment Note
 
Exhibit D
—
Revolving Note
 
Exhibit E
—
Applicable Rate
 
Exhibit F
—
Borrowing Base Certificate
 
Exhibit G
—
Compliance Certificate
 
Schedule 0
—
Subsidiaries
 

 
 
-iii-

--------------------------------------------------------------------------------

 

Credit Agreement
 
This Credit Agreement is entered into as of April 29, 2010, by and between CTI
Industries Corporation, an Illinois corporation (the “Borrower”) and
Harris N.A., a national banking association (the “Bank”). All capitalized terms
used herein without definition shall have the same meanings herein as such terms
are defined in Section 0 hereof.
 
Preliminary Statement
 
The Borrower has requested, and the Bank has agreed to extend, certain credit
facilities on the terms and conditions of this Agreement.
 
Now, Therefore, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
 
The Credits.
 
Term Loan. Subject to the terms and conditions hereof, the Bank agrees to make a
term loan to the Borrower in the principal amount of Five Hundred Eighty Three
Thousand Three Hundred Thirty Three and 50/100 Dollars ($583,333.50) (the “Term
Loan Commitment”, and the term loan made pursuant thereto being referred to
herein as the “Term Loan”). The Term Loan shall be made on the date hereof, at
which time the commitment of the Bank to make the Term Loan shall expire. There
shall be only one advance made under the Term Loan Commitment, and any portion
of the Term Loan Commitment not advanced on the date of such borrowing shall
thereupon expire. The Term Loan shall be made against and evidenced by a
promissory note of the Borrower in the form (with appropriate insertions)
attached hereto as Exhibit A (the “Term Loan Note”). The Term Loan Note shall be
dated the date of issuance thereof and be expressed to bear interest as set
forth in Section 0 hereof. The Term Loan Note, and the Term Loan evidenced
thereby, shall mature in equal principal installments of $58,333.33, commencing
on May 30, 2010, and continuing on the last day of each month thereafter, with a
final installment in the amount of all principal not sooner paid due and payable
on the Term Loan Final Maturity Date.
 
Mortgage Loan.  Subject to the terms and conditions hereof, the Bank agrees to
make a term loan to the Borrower in the principal amount of Two Million Three
Hundred Thirty Three Thousand Three Hundred Fifty and 00/100 Dollars
($2,333,350.00) (the “Mortgage Loan Commitment”, and the term loan made pursuant
thereto being referred to herein as “Mortgage Loan”). The Mortgage Loan shall be
made on the date hereof, at which time the commitment of the Bank to make the
Mortgage Loan shall expire. There shall be only one advance made under the
Mortgage Loan Commitment, and any portion of the Mortgage Loan Commitment not
advanced on the date of such borrowing shall thereupon expire. The Mortgage Loan
shall be made against and evidenced by a promissory note of the Borrower in the
form (with appropriate insertions) attached hereto as Exhibit B (the “Mortgage
Loan Note”). The Mortgage Loan Note shall be dated the date of issuance thereof
and be expressed to bear interest as set forth in Section 0 hereof. The Mortgage
Loan Note, and the Mortgage Loan evidenced thereby, shall mature in equal
principal installments of $7,777.83, commencing on May 30, 2010, and continuing
on the last day of each month thereafter, with a final installment in the amount
of all principal not sooner paid due and payable on the Mortgage Loan Final
Maturity Date.
 
 
 

--------------------------------------------------------------------------------

 
 
Equipment Loan.  Subject to the terms and conditions hereof, the Bank agrees to
make one or more equipment loans to the Borrower in an amount not to exceed (a)
Two Million Five Hundred Thousand and 00/100 Dollars ($2,500,000.00) in the
aggregate (the “Equipment Loan Commitment”, and the equipment loans made
pursuant thereto being referred to herein as the “Equipment Loan”) and (b) with
respect to each Equipment Loan (other than the Equipment Loan to be made on the
date hereof to refinance indebtedness of the Borrower to RBS Asset Finance,
Inc.), 100% of the purchase price of the Equipment being purchased with the
proceeds of such Equipment Loan as demonstrated by an invoice delivered to the
Bank in accordance with Section 1.7, at such times as the Borrower may from time
to time request during the period from and including the date hereof to but not
including the Equipment Loan Commitment Termination Date, at which time the
commitment of the Bank to make Equipment Loans shall expire.  Any portion of the
Equipment Loan Commitment not advanced on the Equipment Loan Commitment
Termination Date shall thereupon expire.  Principal amounts repaid on the
Equipment Loans may not be borrowed again.  The Equipment Loans shall be made
against and evidenced by a single promissory note of the Borrower in the form
(with appropriate insertions) attached hereto as Exhibit C (the “Equipment
Note”). The Equipment Note shall be dated the date of issuance thereof and be
expressed to bear interest as set forth in Section 0 hereof.  The Equipment
Note, and the Equipment Loans evidenced thereby, shall mature in equal monthly
principal installments based upon the straight line five-year amortization of
the aggregate principal balance of the Equipment Loans as of the Equipment Loan
Commitment Termination Date, commencing on April 30, 2011, and continuing on the
last day of each month thereafter, with a final installment in the amount of all
principal not sooner paid due and payable on the Equipment Loan Final Maturity
Date.  Without regard to the principal amount of the Equipment Note stated on
its face, the actual principal amount at any time outstanding and owing by the
Borrower on account of the Equipment Note shall be the sum of all Equipment
Loans made hereunder less all payments of principal thereof actually received by
the Bank.
 
Revolving Credit.  Subject to the terms and conditions hereof, the Bank agrees
to extend a revolving credit (the “Revolving Credit”) to the Borrower which may
be availed of by the Borrower from time to time during the period from and
including the date hereof to but not including the Revolving Credit Termination
Date, at which time the commitment of the Bank to extend credit under the
Revolving Credit shall expire. The Revolving Credit may be utilized by the
Borrower in the form of Revolving Loans and Letters of Credit, all as more fully
hereinafter set forth, provided that the aggregate principal amount of Revolving
Loans and Letters of Credit outstanding at any one time shall not exceed the
lesser of a) Nine Million and 00/100 Dollars ($9,000,000.00) (the “Revolving
Credit Commitment”, as such amount may be reduced pursuant to the terms hereof)
and b) the Borrowing Base as then determined and computed (the lesser of (a) and
(b), “Revolving Credit Availability”). During the period from and including the
date hereof to but not including the Revolving Credit Termination Date, the
Borrower may use the Revolving Credit Commitment by borrowing, repaying, and
reborrowing Revolving Loans in whole or in part and/or by having the Bank issue
Letters of Credit, having such Letters of Credit expire or otherwise terminate
without having been drawn upon or, if drawn upon, reimbursing the Bank for each
such drawing, and having the Bank issue new Letters of Credit, all in accordance
with the terms and conditions of this Agreement.
 
 
-2-

--------------------------------------------------------------------------------

 
 
Revolving Credit Loans.  Subject to the terms and conditions hereof, the
Revolving Credit may be availed of by the Borrower in the form of loans
(individually a “Revolving Loan” and collectively the “Revolving Loans”). Each
Revolving Loan shall be in a minimum amount of One Hundred Thousand and 00/100
Dollars ($100,000.00); provided, however, that any LIBOR Portion of the
Revolving Loans shall be in such greater amount as is required by Section 0
hereof. The Revolving Loans shall be made against and evidenced by a single
promissory note of the Borrower in the form (with appropriate insertions)
attached hereto as Exhibit D (the “Revolving Note”). The Revolving Note shall be
dated the date of issuance thereof and be expressed to bear interest as set
forth in Section 0 hereof. The Revolving Note, and all Revolving Loans evidenced
thereby, shall mature and become due and payable in full on the Revolving Credit
Termination Date. Without regard to the principal amount of the Revolving Note
stated on its face, the actual principal amount at any time outstanding and
owing by the Borrower on account of the Revolving Note shall be the sum of all
Revolving Loans made hereunder less all payments of principal thereof actually
received by the Bank.
 
Letters of Credit.
 
General Terms.  Subject to the terms and conditions hereof, the Revolving Credit
may be availed of by the Borrower in the form of standby and commercial letters
of credit issued by the Bank for the account of the Borrower (individually a
“Letter of Credit” and collectively the “Letters of Credit”), provided that the
aggregate amount of Letters of Credit issued and outstanding hereunder shall not
at any one time exceed One Million and 00/100 Dollars ($1,000,000.00). For
purposes of this Agreement, a Letter of Credit shall be deemed outstanding as of
any time in an amount equal to the maximum amount which could be drawn
thereunder under any circumstances and over any period of time plus any
unreimbursed drawings then outstanding with respect thereto. If and to the
extent any Letter of Credit expires or otherwise terminates without having been
drawn upon, the availability under the Revolving Credit Commitment shall to such
extent be reinstated.
 
Term. Each Letter of Credit issued hereunder shall expire not later than the
earlier of i) 12 months from the date of issuance (or be cancelable not later
than 12 months from the date of issuance and each renewal) or ii) the Revolving
Credit Termination Date.
 
General Characteristics.  Each Letter of Credit issued hereunder shall be
payable in U.S. Dollars, conform to the general requirements of the Bank for the
issuance of a standby or commercial letter of credit, as the case may be, as to
form and substance, and be a letter of credit which the Bank may lawfully issue.
 
 
-3-

--------------------------------------------------------------------------------

 

Applications.  At the time the Borrower requests a Letter of Credit to be issued
(or prior to the first issuance of a Letter of Credit in the case of a
continuing application), the Borrower shall execute and deliver to the Bank an
application for such Letter of Credit in the form then customarily prescribed by
the Bank (individually an “Application” and collectively the “Applications”).
Subject to the other provisions of this subsection, the obligation of the
Borrower to reimburse the Bank for drawings under a Letter of Credit shall be
governed by the Application for such Letter of Credit. Anything contained in the
Applications to the contrary notwithstanding, iii) in the event the Bank is not
reimbursed by the Borrower for the amount the Bank pays on any drawing made
under a Letter of Credit issued hereunder by 11:00 a.m. (Chicago time) on the
date when such drawing is paid, the obligation of the Borrower to reimburse the
Bank for the amount of such drawing shall bear interest (which the Borrower
hereby promises to pay on demand) from and after the date the drawing is paid by
the Bank until repayment in full thereof at the fluctuating rate per annum
determined by adding two percent (2%) to the Base Rate as from time to time in
effect (computed on the basis of a year of 360 days for the actual number of
days elapsed), iv) the Borrower shall pay fees in connection with each Letter of
Credit as set forth in Section 0 hereof, v) except as otherwise provided in
Section 0 hereof, prior to the occurrence of a Default or an Event of Default,
the Bank will not call for the funding of a Letter of Credit by the Borrower
prior to being presented with a drawing thereunder.
 
Manner and Disbursement of Loans.  The Borrower shall give written or telephonic
notice to the Bank (which notice shall be irrevocable once given and, if given
by telephone, shall be promptly confirmed in writing) by no later than
11:00 a.m. (Chicago time) on the date the Borrower requests the Bank to make a
Revolving Loan or Equipment Loan hereunder. Each such notice shall specify the
date of the Loan requested (which must be a Business Day) and the amount of such
Loan. A request for an Equipment Loan (other than the Equipment Loan to be made
on the date hereof to refinance indebtedness of the Borrower to RBS Asset
Finance, Inc.) shall be accompanied by copies of invoices for Equipment issued
to the Borrower that have been approved by an authorized representative of the
Borrower.  Each Loan shall initially constitute part of the Base Rate Portion of
the relevant Note except to the extent the Borrower has otherwise timely elected
that such Loan, or any part thereof, constitute part of a LIBOR Portion as
provided in Section 0 hereof. The Borrower agrees that the Bank may rely upon
any written or telephonic notice given by any person the Bank in good faith
believes is an Authorized Representative without the necessity of independent
investigation and, in the event any telephonic notice conflicts with the written
confirmation, such telephonic notice shall govern if the Bank has acted in
reliance thereon. Subject to the provisions of Section 0 hereof, the proceeds of
each Loan shall be made available to the Borrower at the principal office of the
Bank in Chicago, Illinois, in immediately available funds, in the case of the
initial Loans made hereunder, in accordance with the terms of the written
disbursement instructions of the Borrower and, in the case of each subsequent
Loan, by deposit to the Borrower’s primary operating account maintained with the
Bank or as otherwise agreed upon by the Borrower and the Bank.
 
Interest and Change In Circumstances.
 
Interest Rate Options.
 
Generally.  The outstanding principal balance of the Loans (all of the
indebtedness evidenced by a single Note bearing interest at the same rate for
the same period of time being hereinafter referred to as a “Portion” of such
Note) shall bear interest with reference to the Base Rate (“Base Rate Portions”)
or, at the option of the Borrower and subject to the terms and conditions
hereof, with reference to an Adjusted LIBOR (“LIBOR Portions”). All of the
indebtedness evidenced by a Note which bears interest with reference to a
particular Adjusted LIBOR for a particular Interest Period shall constitute a
single LIBOR Portion applicable to such Note, and all of the indebtedness
evidenced by a Note which is not part of a LIBOR Portion shall constitute a
single Base Rate Portion applicable to such Note. There shall not be more than
five (5) LIBOR Portions applicable to a Note outstanding at any one time.
Anything contained herein to the contrary notwithstanding, the obligation of the
Bank to create, continue or effect by conversion any LIBOR Portion shall be
conditioned upon the fact that at the time no Default or Event of Default shall
have occurred and be continuing. The Borrower hereby promises to pay interest on
each Portion of the Notes at the rates and times specified in this Section 0.
 
 
-4-

--------------------------------------------------------------------------------

 

Base Rate Portion.  Each Base Rate Portion shall bear interest at the rate per
annum determined by adding the Applicable Rate to the Base Rate as in effect
from time to time, provided that if any Base Rate Portion or any part thereof is
not paid when due (whether by lapse of time, acceleration, or otherwise), or at
the election of the Bank upon notice to the Borrower during the existence of any
other Event of Default, such Portion shall bear interest, whether before or
after judgment until payment in full thereof, at the rate per annum determined
by adding two percent (2%) to the interest rate which would otherwise be
applicable thereto from time to time. Interest on each Base Rate Portion shall
be payable monthly in arrears on the last day of each month in each year
(commencing on the first such date occurring after the date hereof) and at
maturity of the relevant Note, and interest after maturity (whether by lapse of
time, acceleration, or otherwise) shall be due and payable upon demand. Any
change in the interest rate on any Base Rate Portion resulting from a change in
the Base Rate shall be effective on the date of the relevant change in the Base
Rate.
 
LIBOR Portions.  Each LIBOR Portion shall bear interest for each Interest Period
selected therefor at a rate per annum determined by adding the Applicable Rate
to the Adjusted LIBOR for such Interest Period, provided that if any LIBOR
Portion is not paid when due (whether by lapse of time, acceleration, or
otherwise), or at the election of the Bank upon notice to the Borrower during
the existence of any other Event of Default, such Portion shall bear interest,
whether before or after judgment until payment in full thereof, through the end
of the Interest Period then applicable thereto at the rate per annum determined
by adding two percent (2%) to the interest rate which would otherwise be
applicable thereto, and effective at the end of such Interest Period such LIBOR
Portion shall automatically be converted into and added to the Base Rate Portion
of the relevant Note and shall thereafter bear interest at the interest rate
applicable to the Base Rate Portion of such Note after default. Interest on each
LIBOR Portion shall be due and payable on the last day of each Interest Period
applicable thereto and, with respect to any Interest Period applicable to a
LIBOR Portion in excess of 3 months, on the date occurring every 3 months after
the date such Interest Period began and at the end of such Interest Period, and
interest after maturity (whether by lapse of time, acceleration, or otherwise)
shall be due and payable upon demand. The Borrower shall notify the Bank on or
before 11:00 a.m. (Chicago time) on the third Business Day preceding the end of
an Interest Period applicable to a LIBOR Portion whether such LIBOR Portion is
to continue as a LIBOR Portion, in which event the Borrower shall notify the
Bank of the new Interest Period selected therefor; and in the event the Borrower
shall fail to so notify the Bank, such LIBOR Portion shall automatically be
converted into and added to the Base Rate Portion of the relevant Note as of and
on the last day of such Interest Period.
 
 
-5-

--------------------------------------------------------------------------------

 

Minimum Amounts.  Each LIBOR Portion shall be in an amount equal to Two Hundred
Fifty Thousand and 00/100 Dollars ($250,000.00) or such greater amount which is
an integral multiple of Fifty Thousand and 00/100 Dollars ($50,000.00).
 
Computation of Interest.  All interest on the Notes shall be computed on the
basis of a year of 360 days for the actual number of days elapsed.
 
Manner of Rate Selection.  The Borrower shall notify the Bank by 11:00 a.m.
(Chicago time) c) at least 3 Business Days prior to the date upon which the
Borrower requests that any LIBOR Portion be created or that any part of the Base
Rate Portion be converted into a LIBOR Portion (each such notice to specify in
each instance the amount thereof and the Interest Period selected therefor), and
d) at least 1 Business Day prior to the date upon which the Borrower requests
that any part of a LIBOR Portion be converted into a Base Rate Portion. If any
request is made to convert a LIBOR Portion of a Note into another type of
Portion available hereunder, such conversion shall only be made so as to become
effective as of the last day of the Interest Period applicable thereto. All
requests for the creation, continuance, and conversion of Portions under this
Agreement shall be irrevocable. Such requests may be written or oral and the
Bank is hereby authorized to honor telephonic requests for creations,
continuances, and conversions received by it from any person the Bank in good
faith believes to be an Authorized Representative without the necessity of
independent investigation, the Borrower hereby indemnifying the Bank from any
liability or loss ensuing from so acting.
 
Change of Law.  Notwithstanding any other provisions of this Agreement or any
Note, if at any time the Bank shall determine that any change in applicable
laws, treaties, or regulations, or in the interpretation thereof, makes it
unlawful for the Bank to create or continue to maintain any LIBOR Portion, it
shall promptly so notify the Borrower and the obligation of the Bank to create,
continue, or maintain any such LIBOR Portion under this Agreement shall be
suspended until it is no longer unlawful for the Bank to create, continue, or
maintain such LIBOR Portion. If the continued maintenance of any such LIBOR
Portion is unlawful, the Borrower shall prepay on demand to the Bank the
outstanding principal amount of the affected LIBOR Portion together with all
interest accrued thereon and all other amounts payable to the Bank with respect
thereto under this Agreement; provided, however, the Borrower may elect to
convert the principal amount of the affected Portion into another type of
Portion available hereunder, subject to the terms and conditions of this
Agreement (including, without limitation, Section 0 hereof).
 
Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, Adjusted
LIBOR.  Notwithstanding any other provision of this Agreement or any Note, if
the Bank shall determine prior to the commencement of any Interest Period that
deposits in the amount of any LIBOR Portion scheduled to be outstanding during
such Interest Period are not readily available to the Bank in the relevant
market or, by reason of circumstances affecting the relevant market, adequate
and reasonable means do not exist for ascertaining Adjusted LIBOR or that LIBOR
as determined hereby will not adequately and fairly reflect the cost to the Bank
of funding any LIBOR Portion for such Interest Period or that the making or
funding of LIBOR Portions has become impracticable, then the Bank shall promptly
give notice thereof to the Borrower and the obligations of the Bank to create,
continue, or effect by conversion any such LIBOR Portion in such amount and for
such Interest Period shall be suspended until deposits in such amount and for
the Interest Period selected by the Borrower shall again be readily available in
the relevant market and adequate and reasonable means exist for ascertaining
Adjusted LIBOR.
 
 
-6-

--------------------------------------------------------------------------------

 
 
Taxes and Increased Costs.  With respect to any LIBOR Portion, if the Bank shall
determine that any change in any applicable law, treaty, regulation, or
guideline (including, without limitation, Regulation D of the Board of Governors
of the Federal Reserve System), or any new law, treaty, regulation, or
guideline, or any interpretation of any of the foregoing, by any governmental
authority charged with the administration thereof or any central bank or other
fiscal, monetary, or other authority having jurisdiction over the Bank or its
lending branch or the LIBOR Portions contemplated by this Agreement (whether or
not having the force of law), shall:
 
impose, increase, or deem applicable any reserve, special deposit, or similar
requirement against assets held by, or deposits in or for the account of, or
loans by, or any other acquisition of funds or disbursements by, the Bank which
is not in any instance already accounted for in computing the interest rate
applicable to such LIBOR Portion;
 
subject the Bank, any LIBOR Portion or any Note to the extent it evidences a
LIBOR Portion to any tax (including, without limitation, any United States
interest equalization tax or similar tax however named applicable to the
acquisition or holding of debt obligations and any interest or penalties with
respect thereto), duty, charge, stamp tax, fee, deduction, or withholding in
respect of this Agreement, any LIBOR Portion or any Note to the extent it
evidences a LIBOR Portion, except such taxes as may be measured by the overall
net income or gross receipts of the Bank or its lending branches and imposed by
the jurisdiction, or any political subdivision or taxing authority thereof, in
which the Bank’s principal executive office or its lending branch is located;
 
change the basis of taxation of payments of principal and interest due from the
Borrower to the Bank hereunder or under any Note to the extent it evidences any
LIBOR Portion (other than by a change in taxation of the overall net income or
gross receipts of the Bank); or
 
impose on the Bank any penalty with respect to the foregoing or any other
condition regarding this Agreement, any LIBOR Portion, or its disbursement, or
any Note to the extent it evidences any LIBOR Portion;
 
and the Bank shall determine that the result of any of the foregoing is to
increase the cost (whether by incurring a cost or adding to a cost) to the Bank
of creating or maintaining any LIBOR Portion hereunder or to reduce the amount
of principal or interest received or receivable by the Bank (without benefit of,
or credit for, any prorations, exemption, credits, or other offsets available
under any such laws, treaties, regulations, guidelines, or interpretations
thereof), then the Borrower shall pay on demand to the Bank from time to time as
specified by the Bank such additional amounts as the Bank shall reasonably
determine are sufficient to compensate and indemnify it for such increased cost
or reduced amount. If the Bank makes such a claim for compensation, it shall
provide to the Borrower a certificate setting forth the computation of the
increased cost or reduced amount as a result of any event mentioned herein in
reasonable detail and such certificate shall be conclusive if reasonably
determined.
 
 
-7-

--------------------------------------------------------------------------------

 

Change in Capital Adequacy Requirements.  If the Bank shall determine that the
adoption after the date hereof of any applicable law, rule, or regulation
regarding capital adequacy, or any change in any existing law, rule, or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by the Bank (or any of
its branches) with any request or directive regarding capital adequacy (whether
or not having the force of law) of any such authority, central bank, or
comparable agency, has or would have the effect of reducing the rate of return
on the Bank’s capital as a consequence of its obligations hereunder or for the
credit which is the subject matter hereof to a level below that which the Bank
could have achieved but for such adoption, change, or compliance (taking into
consideration the Bank’s policies with respect to liquidity and capital
adequacy) by an amount deemed by the Bank to be material, then from time to
time, within 15 days after demand by the Bank, the Borrower shall pay to the
Bank such additional amount or amounts reasonably determined by the Bank as will
compensate the Bank for such reduction.
 
Funding Indemnity.
 
In the event the Bank shall incur any loss, cost, or expense (including, without
limitation, any loss, cost, or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired or contracted to be acquired by
the Bank to fund or maintain any LIBOR Portion or the relending or reinvesting
of such deposits or other funds or amounts paid or prepaid to the Bank) as a
result of:
 
any payment of a LIBOR Portion on a date other than the last day of the then
applicable Interest Period for any reason, whether before or after default, and
whether or not such payment is required by any provision of this Agreement; or
 
any failure by the Borrower to create, borrow, continue, or effect by conversion
a LIBOR Portion on the date specified in a notice given pursuant to this
Agreement;
 
then upon the demand of the Bank, the Borrower shall pay to the Bank such amount
as will reimburse the Bank for such loss, cost, or expense.
 
If the Bank requests reimbursement or payment under this Section, it shall
provide to the Borrower a certificate setting forth the computation of the loss,
cost, expense, or funding indemnity giving rise to the request for reimbursement
and payment in reasonable detail and such certificate shall be conclusive if
reasonably determined.
 
Lending Branch.  The Bank may, at its option, elect to make, fund or maintain
Portions of the Loans hereunder at such of its branches or offices as the Bank
may from time to time elect.
 
Discretion of Bank as to Manner of Funding.  Notwithstanding any provision of
this Agreement to the contrary, the Bank shall be entitled to fund and maintain
its funding of all or any part of any Note in any manner it sees fit, it being
understood, however, that for the purposes of this Agreement all determinations
hereunder (including, without limitation, determinations under Sections 0, 0,
and 0 hereof) shall be made as if the Bank had actually funded and maintained
each LIBOR Portion during each Interest Period applicable thereto through the
purchase of deposits in the relevant market in the amount of such LIBOR Portion,
having a maturity corresponding to such Interest Period, and, in the case of any
LIBOR Portion, bearing an interest rate equal to the LIBOR for such Interest
Period.

 
-8-

--------------------------------------------------------------------------------

 
 
Fees, Prepayments, Terminations and Applications.
 
Fees.
 
Commitment Fee. For the period from and including the date hereof to but not
including the Revolving Credit Termination Date, the Borrower shall pay to the
Bank a commitment fee at a per annum rate equal to the Applicable Rate (computed
on the basis of a year of 360 days for the actual number of days elapsed) on the
average daily unused portion of the Revolving Credit Commitment. Such commitment
fee shall be payable quarterly in arrears on the last day of each March, June,
September, and December in each year (commencing on June 30, 2010) and on the
Revolving Credit Termination Date.
 
Letter of Credit Fees. On the last day of each March, June, September, and
December in each year (commencing on June 30, 2010) to and including, and on,
the Revolving Credit Termination Date, the Borrower shall pay to the Bank a
letter of credit fee at a per annum rate equal to the Applicable Rate (computed
on the basis of a year of 360 days for the actual number of days elapsed) on the
daily average face amount of Letters of Credit outstanding during the preceding
calendar quarter; provided that, at the election of the Bank upon notice to the
Borrower during the existence of any Event of Default, such letter of credit fee
shall be increased by adding two percent (2.0%) per annum to the letter of
credit fee otherwise applicable thereto. In addition to the letter of credit fee
called for above, the Borrower further agrees to pay to the Bank such issuing,
processing, and transaction fees and charges as the Bank from time to time
customarily imposes in connection with any issuance, amendment, cancellation,
negotiation, and/or payment of letters of credit and drafts drawn thereunder.
 
Audit Fees. The Borrower shall pay to the Bank charges for audits of the
Collateral performed by the Bank or its agents or representatives in such
amounts as the Bank may from time to time request (the Bank acknowledging and
agreeing that such charges shall be computed in the same manner as it at the
time customarily uses for the assessment of charges for similar collateral
audits); provided, however, that in the absence of any Default or Event of
Default, the Borrower shall not be required to pay the Bank for more than one
(1) such audit(s) per calendar year (determined exclusive of pre-closing audits
conducted prior to the date of this Agreement).
 
Voluntary Prepayments.  The Borrower shall have the privilege of prepaying the
Loans in whole or in part (but, if in part, then e) if such Loan or Loans
constitutes part of a Base Rate Portion, in an amount not less than One Hundred
Thousand and 00/100 Dollars ($100,000.00), f) if such Loan or Loans constitutes
part of a LIBOR Portion, in an amount not less than One Hundred Thousand and
00/100 Dollars ($100,000.00), and g) in each case, in an amount such that the
minimum amount required for a Loan pursuant to Sections 03 and 0 hereof remain
outstanding) at any time upon prior notice to the Bank (such notice if received
subsequent to 11:00 a.m. (Chicago time) on a given day to be treated as though
received at the opening of business on the next Business Day) by paying to the
Bank the principal amount to be prepaid and (1) if such a prepayment prepays the
Revolving Note in full and is accompanied by the termination of the Revolving
Credit Commitment in whole, accrued interest thereon to the date of prepayment,
(2) if such a prepayment prepays the Term Loan Note, Mortgage Loan Note, or
Equipment Note (in whole or in part), accrued interest thereon to the date of
prepayment, and (3) in the case of any prepayment of a LIBOR Portion of the
Loans, accrued interest thereon to the date of prepayment plus any amounts due
the Bank under Section 0 hereof.

 
-9-

--------------------------------------------------------------------------------

 
 
Mandatory Prepayments.  The Borrower covenants and agrees that:
 
if at any time the sum of the principal amount of the Revolving Loans and
Letters of Credit then outstanding shall be in excess of the Borrowing Base as
then determined and computed, the Borrower shall immediately and without notice
or demand pay over the amount of the excess to the Bank as and for a mandatory
prepayment on such Obligations, with each such prepayment first to be applied to
the Revolving Loans until payment in full thereof with any remaining balance to
be held by the Bank as collateral security for the Obligations owing with
respect to Letters of Credit.
 
concurrently with the receipt of Net Proceeds with respect to each Issuance by
the Borrower or any of its Subsidiaries, the Borrower shall make a prepayment of
the outstanding principal amount of the Loans equal to 70% of the Net Proceeds
of such Issuance. Such prepayment shall be applied ii) first, to the payment of
the outstanding principal amount of the Equipment Loans until paid in full,
iii) second, to the payment of the outstanding principal amount of the Term Loan
and the Mortgage Loan on a pro rata basis in proportion to the outstanding
balance of each until paid in full, and iv) third, to the payment of the
outstanding principal amount of the Revolving Loans until paid in full.
 
concurrently with the receipt of Net Proceeds with respect to each Asset Sale
(other than an Asset Sale of the Mortgaged Premises) in excess of $100,000 in
the aggregate or Extraordinary Receipt by the Borrower or any of its
Subsidiaries, the Borrower shall make a prepayment of the outstanding principal
amount of the Loans equal to 100% of the Net Proceeds of such Asset Sale or
Extraordinary Receipt. Such prepayment shall be applied v) first, to the payment
of the outstanding principal amount of the Term Loan and the Mortgage Loan on a
pro rata basis in proportion to the outstanding balance of each until paid in
full, vi) second, to the payment of the outstanding principal amount of the
Equipment Loans until paid in full, and vii) third, to the payment of the
outstanding principal amount of the Revolving Loans until paid in full.
 
concurrently with the receipt of Net Proceeds with respect to an Asset Sale of
the Mortgaged Premises, the Borrower shall make a prepayment of the outstanding
principal amount of the Loans equal to 100% of the Net Proceeds of such Asset
Sale. Such prepayment shall be applied viii) first, to the payment of the
outstanding principal amount of the Mortgage Loan until paid in full,
ix) second, to the payment of the outstanding principal amount of the Term Loan
until paid in full, x) third, to the payment of the outstanding principal amount
of the Equipment Loan until paid in full, and xi) fourth, to the payment of the
outstanding principal amount of the Revolving Loans until paid in full.
 
Terminations.  The Borrower shall have the right, at any time and from time to
time, upon 3 Business Days prior notice to the Bank, to terminate without
premium or penalty and in whole or in part (but if in part, then in an amount
not less than One Million and 00/100 Dollars ($1,000,000.00) the Revolving
Credit Commitment, provided that the Revolving Credit Commitment may not be
reduced to an amount less than the aggregate principal amount of the Revolving
Loans and Letters of Credit then outstanding. Any termination of the Revolving
Credit Commitment pursuant to this Section may not be reinstated.

 
-10-

--------------------------------------------------------------------------------

 
 
Place and Application of Payments.  All payments of principal, interest, fees,
and all other Obligations payable under the Loan Documents shall be made to the
Bank at its office at 111 West Monroe Street, Chicago, Illinois (or at such
other place as the Bank may specify) no later than 1:00 p.m. (Chicago time) on
the date any such payment is due and payable. Payments received by the Bank
after 1:00 p.m. (Chicago time) shall be deemed received as of the opening of
business on the next Business Day. All such payments shall be made in lawful
money of the United States of America, in immediately available funds at the
place of payment, without set-off or counterclaim and without reduction for, and
free from, any and all present or future taxes, levies, imposts, duties, fees,
charges, deductions, withholdings, restrictions, and conditions of any nature
imposed by any government or any political subdivision or taxing authority
thereof (but excluding any taxes imposed on or measured by the net income of the
Bank). Unless the Borrower otherwise directs, principal payments shall be
applied first to the relevant Base Rate Portion until payment in full thereof,
with any balance applied to the relevant LIBOR Portions in the order in which
their Interest Periods expire. Any amount repaid under the Revolving Credit may,
subject to the terms and conditions hereof, be borrowed, repaid, and borrowed
again. No amount repaid on the Term Loan Note, the Mortgage Note, or the
Equipment Note may be reborrowed, and partial prepayments of the Term Loan Note,
the Mortgage Note, and the Equipment Note (on or after the Equipment Loan
Commitment Termination Date) shall be applied to the several remaining
installments thereof in the inverse order of maturity. The Borrower hereby
irrevocably authorizes the Bank to h) charge from time to time any of the
Borrower’s deposit accounts with the Bank and/or i) make Revolving Loans from
time to time hereunder (and any such Revolving Loan may be made by the Bank
hereunder without regard to the provisions of Section 0 hereof), in each case
for payment of any Obligation then due and payable (whether such Obligation is
for interest then due on a Loan, reimbursement under an Application or
otherwise); provided that the Bank shall not be under any obligation to charge
any such deposit account or make any such Revolving Loan under this Section, and
the Bank shall incur no liability to the Borrower or any other Person for its
failure to do so.
 
Notations.  All Loans made against a Note, the status of all amounts evidenced
by such Note as constituting part of the relevant Base Rate Portion or a LIBOR
Portion, and, in the case of any LIBOR Portion, the rates of interest and
Interest Periods applicable to such Portions shall be recorded by the Bank on
its books and records or, at its option in any instance, endorsed on a schedule
to such Note and the unpaid principal balance and status, rates and Interest
Periods so recorded or endorsed by the Bank shall be prima facie evidence in any
court or other proceeding brought to enforce such Note of the principal amount
remaining unpaid thereon, the status of the Loan or Loans evidenced thereby and
the interest rates and Interest Periods applicable thereto; provided that the
failure of the Bank to record any of the foregoing shall not limit or otherwise
affect the obligation of the Borrower to repay the principal amount of such Note
together with accrued interest thereon. Prior to any negotiation of a Note, the
Bank shall record on a schedule thereto the status of all amounts evidenced
thereby as constituting part of the relevant Base Rate Portion or a LIBOR
Portion and, in the case of any LIBOR Portion, the rates of interest and the
Interest Periods applicable thereto.
 
 
-11-

--------------------------------------------------------------------------------

 
 
Collateral and Guaranties.
 
Collateral.  The Obligations shall be secured by valid, perfected, and
enforceable Liens on all right, title, and interest of the Borrower in all
accounts, instruments, documents, chattel paper, general intangibles (including,
without limitation, patents, trademarks, tradenames, copyrights, and other
intellectual property rights), investment property, deposit accounts, inventory,
equipment, fixtures, and real estate, whether now owned or hereafter acquired or
arising, and all proceeds thereof. The Borrower acknowledges and agrees that the
Liens on the Collateral shall be valid and perfected first priority Liens
(subject to Liens permitted by this Agreement), in each case pursuant to one or
more Collateral Documents in form and substance satisfactory to the Bank.
 
Liens on Real Property.  The Obligations shall be further secured by a valid and
enforceable first priority lien on the Mortgaged Premises pursuant to the
Mortgage. In the event that the Borrower owns or hereafter acquires any other
real property, the Borrower shall execute and deliver to the Bank (or a security
trustee therefor) a mortgage or deed of trust acceptable in form and substance
to the Bank for the purpose of granting to the Bank a Lien on such real property
to secure the Obligations, shall pay all taxes, costs, and expenses incurred by
the Bank in recording such mortgage or deed of trust, and shall supply to the
Bank at the Borrower’s cost and expense a survey, environmental report, hazard
insurance policy, and mortgagee’s policy of title insurance from a title insurer
acceptable to the Bank insuring the validity of such mortgage or deed of trust
and its status as a first Lien (subject to Liens permitted by this Agreement) on
the real property encumbered thereby, and such other instrument, documents,
certificates, and opinions reasonably required by the Bank in connection
therewith.
 
Guaranties.  The payment and performance of the Obligations shall (a) at all
times be guaranteed by each direct and indirect domestic Subsidiary of the
Borrower pursuant to one or more guaranty agreements in form and substance
acceptable to the Bank (as the same may be amended, modified, or supplemented
from time to time, individually a “Subsidiary Guaranty” and collectively the
“Subsidiary Guaranties”), and (b) be guaranteed by each of the Individual
Guarantors pursuant to one or more guaranty agreements in form and substance
acceptable to the Bank, as the same may be amended, modified, or supplemented
from time to time (as the same may be amended, modified, or supplemented from
time to time, individually a “Limited Guaranty” and collectively the “Limited
Guaranties”) to the extent and during the periods set forth therein.
 
Further Assurances.  The Borrower agrees that it shall execute and deliver such
documents and do such acts and things as the Bank may from time to time request
in order to provide for or perfect or protect the Bank’s Lien on the Collateral.
 
Definitions; Interpretation.
 
Definitions.  The following terms when used herein shall have the following
meanings:
 
“Account Debtor” means any Person obligated to make payment on any Receivable.
 
“Adjusted LIBOR” means a rate per annum determined by the Bank in accordance
with the following formula: Adjusted LIBOR = LIBOR / (100%-Reserve Percentage).
 
 
-12-

--------------------------------------------------------------------------------

 

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 5% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 5% or more of the partnership or other
ownership interests of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.
 
“Agreement” means this Credit Agreement, as the same may be amended, modified,
or restated from time to time in accordance with the terms hereof.
 
“Applicable Rate” means the following amounts per annum set forth on Exhibit E
opposite the level (the “Level”) then in effect and based upon the Senior
Leverage Ratio, it being understood that the Applicable Rate for (a) LIBOR
Portions shall be the percentage set forth under the column “LIBOR Margin”;
(b) the Base Rate Portion shall be the percentage set forth under the column
“Base Rate Margin”; (c) the commitment fee described in Section 3.1(a) shall be
the percentage set forth under the column “Commitment Fee”; and (d) the letter
of credit fee described in Section 3.1(b) shall be the percentage set forth
under the column “Letter of Credit Fee”.  The Applicable Rate shall be adjusted
quarterly, to the extent applicable, on the third (3rd) Business Day after the
Borrower provides or is required to provide the compliance certificate pursuant
to Section 8.5(j) for each fiscal quarter. Notwithstanding anything contained in
this definition to the contrary, (i) if the Borrower fails to deliver the
compliance certificate in accordance with the provisions of Section 8.5(j), then
the Applicable Rate shall be based upon the previously applicable Level until
the date such compliance certificate is actually delivered, whereupon the
Applicable Rate shall be determined by the then current Level (and if such
compliance certificate indicates a higher Level than previously applicable, the
Borrower shall forthwith pay to the Bank any additional amount if interest and
fees that would have been payable on any prior date had such compliance
certificate been delivered when required); (ii) no reduction to the Applicable
Rate shall become effective at any time when a Default or an Event of Default
has occurred and is continuing; and (iii) until the date on which the compliance
certificate is required to be delivered for the fiscal quarter ending June 30,
2010, the initial Applicable Rate on the date hereof shall be based upon
Level II. This paragraph shall not limit the rights of the Bank with respect to
Section 8.23(a).
 
“Application” is defined in Section 1.6 hereof.
 
“Asset Sale” means any sale, lease, conveyance, transfer, or other disposition
of assets by the Borrower or any of its Subsidiaries (including by way of merger
or consolidation or sale-leaseback transaction, but not including (a) any asset
which is to be replaced, and is in fact replaced, within sixty (60) days with
another asset performing the same or a similar function, and (b) sales of
inventory in the ordinary course of business), whether in one transaction or a
series or group of transactions.
 
“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 0 hereof or on any update of any
such list provided by the Borrower to the Bank, or any further or different
officer of the Borrower so named by any Authorized Representative of the
Borrower in a written notice to the Bank.
 
“Availability” is defined in Section 1.4 hereof.
 
“Bank” is defined in the introductory paragraph hereof.

 
-13-

--------------------------------------------------------------------------------

 
 
“Base Rate” means, for any day, the rate per annum equal to the greatest of:
(a) the rate of interest announced or otherwise established by the Bank from
time to time as its prime commercial rate as in effect on such day, with any
change in the Base Rate resulting from a change in said prime commercial rate to
be effective as of the date of the relevant change in said prime commercial rate
(it being acknowledged and agreed that such rate may not be the Bank’s best or
lowest rate), (b) the sum of (i) the rate determined by the Bank to be the
average (rounded upward, if necessary, to the next higher 1/100 of 1%) of the
rates per annum quoted to the Bank at approximately 10:00 a.m. (Chicago time)
(or as soon thereafter as is practicable) on such day (or, if such day is not a
Business Day, on the immediately preceding Business Day) by two or more Federal
funds brokers selected by the Bank for sale to the Bank at face value of Federal
funds in the secondary market in an amount equal or comparable to the principal
amount for which such rate is being determined, plus (ii) 1/2 of 1%, and (c) the
LIBOR Quoted Rate for such day plus 1.00%. As used herein, the term “LIBOR
Quoted Rate” means, for any day, the rate per annum equal to the quotient of
(A) the rate per annum (rounded upwards, if necessary, to the next higher one
hundred-thousandth of a percentage point) for deposits in U.S. Dollars for a
one-month interest period which appears on the LIBOR01 Page as of 11:00 a.m.
(London, England time) on such day (or, if such day is not a Business Day, on
the immediately preceding Business Day) divided by (B) one (1) minus the Reserve
Percentage.
 
“Base Rate Portion” is defined in Section 0 hereof.
 
“Borrower” is defined in the introductory paragraph hereof.
 
“Borrowing Base” means, as of any time it is to be determined, the sum of: (a)
85% of the then outstanding unpaid amount of Eligible Receivables; plus (b) the
lesser of (i) $5,000,000 and (ii) 60% of the value (computed at the lower of
market or cost using the first-in/first-out method of inventory valuation
applied by the Borrower in accordance with GAAP) of Eligible Inventory; provided
that the Borrowing Base shall be computed only as against and on so much of the
Collateral as is included on the certificates to be furnished from time to time
by the Borrower pursuant to Section 0 hereof and, if required by the Bank
pursuant to any of the terms hereof or any Collateral Document, as verified by
such other evidence required to be furnished to the Bank pursuant hereto or
pursuant to any such Collateral Document.
 
“Business Day” means any day other than a Saturday or Sunday on which the Bank
is not authorized or required to close in Chicago, Illinois and, when used with
respect to LIBOR Portions, a day on which the Bank is also dealing in United
States Dollar deposits in London, England and Nassau, Bahamas.
 
“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.
 
“Capitalized Lease Obligation” means the amount of the liability shown on the
balance sheet of any Person in respect of a Capital Lease determined in
accordance with GAAP.
 
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.
 
“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Bank by the Collateral Documents.
 
“Collateral Documents” means the Mortgage, Security Agreement, Pledge Agreement,
Patent Security Agreement, Trademark Security Agreement, Copyright Security
Agreement, and all other mortgages, deeds of trust, security agreements,
assignments, financing statements and other documents as shall from time to time
secure the Obligations or any part thereof.

 
-14-

--------------------------------------------------------------------------------

 

“Commitments” means and includes the Revolving Credit Commitment, the Equipment
Loan Commitment, the Term Loan Commitment, and the Mortgage Commitment.
 
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.
 
“Copyright Security Agreement” means that certain Copyright Security Agreement
dated as of the date hereof, between the Borrower and the Bank, as the same may
be amended, modified, supplemented, or restated from time to time.
 
“CTI Balloons” means CTI Balloons, Ltd., a private limited company incorporated
under the laws of England and Wales and a Wholly-Owned Subsidiary.
 
“CTI Helium” means CTI Helium, Inc., an Illinois corporation and a Wholly-Owned
Subsidiary.
 
“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.
 
“EBITDA” means, with reference to any period, (a) Net Income of the Borrower and
its Subsidiaries, on a consolidated basis, for such period plus (b) all amounts
deducted in arriving at such Net Income for such period in respect of
(i) Interest Expense for such period, (ii) federal, state, and local income
taxes for such period, and (iii) all amounts properly charged for depreciation
of fixed assets and amortization of intangible assets during such period.
 
“Eligible Inventory” means all raw materials and finished goods inventory of the
Borrower (other than packaging, crating and supplies inventory) that: (a) is an
asset of the Borrower to which it has good and marketable title, is freely
assignable, and is subject to a perfected, first priority Lien in favor of the
Bank free and clear of any other Liens; (b) is located in the United States of
America at a Permitted Collateral Location as set forth in the Security
Agreement and, in the case of any location not owned by such Person, which is at
all times subject to a lien waiver agreement from such landlord or other third
party in form and substance satisfactory to the Bank; (c) is not so identified
to a contract to sell that it constitutes a Receivable; (d) is not obsolete or
slow moving, and is of good and merchantable quality free from any defects which
might adversely affect the market value hereof; and (e) is not covered by a
warehouse receipt or similar document.

 
-15-

--------------------------------------------------------------------------------

 

“Eligible Receivable” means each Receivable of the Borrower that: (a) arises out
of the sale of finished goods inventory delivered to and accepted by, or out of
the rendition of services fully performed and accepted by, the Account Debtor on
such Receivable, and such Receivable does not represent a pre-billed Receivable
or a progress billing; (b) is payable in U.S. Dollars and the Account Debtor on
such Receivable is located within the United States of America; (c) is the
valid, binding, and legally enforceable obligation of the Account Debtor
obligated thereon and such Account Debtor is not (i) a Subsidiary or an
Affiliate of the Borrower, (ii) a shareholder, director, officer, or employee of
the Borrower or any Subsidiary, (iii) the United States of America, or any state
or political subdivision thereof, or any department, agency, or instrumentality
of any of the foregoing, unless the Assignment of Claims Act or any similar
state or local statute, as the case may be, is complied with to the satisfaction
of the Bank, (iv) a debtor under any proceeding under the United States
Bankruptcy Code, as amended, or any other comparable bankruptcy or insolvency
law, or (v) an assignor for the benefit of creditors; (d) is not evidenced by an
instrument or chattel paper unless the same has been endorsed and delivered to
the Bank; (e) is an asset of the Borrower to which it has good and marketable
title, is freely assignable, and is subject to a perfected, first priority Lien
in favor of the Bank free and clear of any other Liens; (f) is net of any credit
or allowance given by such Person to such Account Debtor; (g) is not owing from
an Account Debtor who is also a creditor or supplier of such Person, and is not
subject to any offset, counterclaim, or other defense with respect thereto; (h)
no surety bond was required or given in connection with said Receivable or the
contract or purchase order out of which the same arose; (i) is not unpaid more
than ninety (90) days after the original invoice date (which is issued not more
than 5 days subsequent to the shipment date or the date services were fully
performed); (j) is not owed by an Account Debtor who is obligated on Receivables
more than 25% of the aggregate unpaid balance of which have been past due for
longer than the relevant period specified in subsection (i) above unless the
Bank has approved the continued eligibility thereof; and (j) does not arise from
a sale on a bill-and-hold, guaranteed sale, sale-or-return, sale-on-approval,
consignment, or any other repurchase or return basis.
 
“Equipment Loan” is defined in Section 1.3 hereof.
 
“Equipment Loan Commitment” is defined in Section 1.3 hereof.
 
“Equipment Loan Commitment Termination Date” means April 29, 2011.
 
“Equipment Loan Final Maturity Date” means April 29, 2013, or such earlier date
on which the Equipment Loan is declared to be or becomes due pursuant to
Section 0 or 0 hereof.
 
“Equipment Note” is defined in Section 1.3 hereof.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.
 
“Event of Default” means any event or condition identified as such in Section 0
hereof.
 
“Extraordinary Receipt” means, the receipt by the Borrower or any of its
Subsidiaries of cash receipts not in the ordinary course of business (including,
without limitation, proceeds of insurance policies), but not including cash
receipts of less than $250,000 from insurance proceeds, to the extent such
proceeds are reinvested in property replacing the property relating to the
insurance claim resulting in such proceeds within sixty (60) days.
 
“Fixed Charges” means, with reference to any period, the sum of (a) the
aggregate amount of payments required to be made by the Borrower and its
Subsidiaries, on a consolidated basis, during such period in respect of
principal on all Indebtedness for Borrowed Money (whether at maturity, as a
result of mandatory sinking fund redemption, scheduled payments or otherwise)
other than (i) Revolving Loans, (ii) Intercompany Debt, and (iii) in the case of
Subordinated Debt, principal reductions caused by the exercise of warrants by
the holders of such debt and principal reductions made prior to the date of this
Agreement, plus (b) total interest expense (including interest on Subordinated
Debt but excluding interest on Intercompany Debt) for such period.
 
“Fixed Charge Coverage Ratio” means, with reference to any period, the ratio of
(a) the total for such period (i) EBITDA, minus (ii) federal, state, and local
income taxes paid by the Borrower during such period, minus (iii) the sum of all
dividends declared by the Borrower during such period, minus (iv) the sum of all
payments made in connection with the purchase, redemption, or other acquisition
or retirement of any capital stock or other equity interests of the Borrower (or
any warrants, options or similar instruments to acquire the same), minus (v) all
capital expenditures which are not financed with Indebtedness for Borrowed
Money, to (b) Fixed Charges for such period.
 
 
-16-

--------------------------------------------------------------------------------

 
 
“Flexo” means Flexo Universal, S.A. de C.V., a Mexican sociedad anonima de
capital variable and a 98.5%-owned Subsidiary of the Borrower.
 
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.
 
“Guaranty” and “Guaranties” each is defined in Section 0 hereof.
 
“Indebtedness for Borrowed Money” means for any Person (without duplication)
(a) all indebtedness created, assumed or incurred in any manner by such Person
representing money borrowed (including by the issuance of debt securities),
(b) all indebtedness for the deferred purchase price of property or services
(other than trade accounts payable arising in the ordinary course of business
which are not more than thirty (30) days past due), (c) all indebtedness secured
by any Lien upon Property of such Person, whether or not such Person has assumed
or become liable for the payment of such indebtedness, (d) all Capitalized Lease
Obligations of such Person, (e) all obligations of such Person on or with
respect to (f) all obligations of such Person on or with respect to letters of
credit, bankers’ acceptances, hedging obligations, synthetic leases, and other
extensions of credit whether or not representing obligations for borrowed
money.  For the avoidance of doubt, “Indebtedness for Borrowed Money” shall not
include obligations in respect of operating leases (as opposed to Capital
Leases).
 
“Individual Guarantors” means John Schwan, an individual resident of the State
of Illinois, and Stephen M. Merrick, an individual resident of the State of
Illinois.
 
“Intercompany Debt” means Indebtedness for Borrowed Money owing (i) from a
Borrower to another Borrower or a Wholly-Owned Subsidiary, or (ii) from a
Wholly-Owned Subsidiary to a Borrower or another Wholly-Owned Subsidiary.
 
“Interest Period” means, with respect to any LIBOR Portion, the period
commencing on, as the case may be, the creation, continuation or conversion date
with respect to such LIBOR Portion and ending 1, 2, 3, or 6 months thereafter as
selected by the Borrower in its notice as provided herein; provided that all of
the foregoing provisions relating to Interest Periods are subject to the
following:
 
(i)            if any Interest Period would otherwise end on a day which is not
a Business Day, that Interest Period shall be extended to the next succeeding
Business Day, unless in the case of an Interest Period for a LIBOR Portion the
result of such extension would be to carry such Interest Period into another
calendar month in which event such Interest Period shall end on the immediately
preceding Business Day;
 
(ii)           no Interest Period may extend beyond the final maturity date of
the relevant Note;
 
(iii)          the interest rate to be applicable to each Portion for each
Interest Period shall apply from and including the first day of such Interest
Period to but excluding the last day thereof; and
 
 
-17-

--------------------------------------------------------------------------------

 
 
(iv)           no Interest Period may be selected if after giving effect thereto
the Borrower will be unable to make a principal payment scheduled to be made
during such Interest Period without paying part of a LIBOR Portion on a date
other than the last day of the Interest Period applicable thereto.
 
For purposes of determining an Interest Period, a month means a period starting
on one day in a calendar month and ending on a numerically corresponding day in
the next calendar month, provided, however, if an Interest Period begins on the
last day of a month or if there is no numerically corresponding day in the month
in which an Interest Period is to end, then such Interest Period shall end on
the last Business Day of such month.
 
“Issuance” means the issuance by the Borrower or any of its Subsidiaries of
Indebtedness for Borrowed Money (other than the Loans and indebtedness existing
as of the date hereof and Indebtedness permitted pursuant to Section 8.7), or
the issuance by the Borrower or any of its Subsidiaries of any capital stock or
other equity interests; provided, however, that none of the following shall
constitute an “Issuance”: (a) any capital stock or other equity interests in any
Subsidiary of the Borrower issued to the Borrower or any other Subsidiary of the
Borrower, and (b) any capital stock or other equity interests in the Borrower
sold to, granted to, or issued upon exercise of any option granted to, any
Person who (determined as at the time of the sale or grant) is an employee
pursuant to a stock option (or equivalent) plan approved by the Bank.
 
“Letter of Credit” and “Letters of Credit” each is defined in Section 1.6
hereof.
 
“LIBOR” means, for each Interest Period, (a) the LIBOR Index Rate for such
Interest Period, if such rate is available, and (b) if the LIBOR Index Rate
cannot be determined, the arithmetic average of the rates of interest per annum
(rounded upward, if necessary, to the nearest 1/100th of 1%) at which deposits
in U.S. Dollars in immediately available funds are offered to the Bank at
11:00 a.m. (London, England time) two (2) Business Days before the beginning of
such Interest Period by three (3) or more major banks in the interbank
eurodollar market selected by the Bank for a period equal to such Interest
Period and in an amount equal or comparable to the applicable LIBOR Portion
scheduled to be outstanding from the Bank during such Interest Period. Each
determination of LIBOR made by the Bank shall be conclusive and binding absent
manifest error.
 
“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
which appears on the LIBOR01 Page as of 11:00 a.m. (London, England time) on the
day two (2) Business Days before the commencement of such Interest Period.
 
“LIBOR Portions” is defined in Section 0 hereof.
 
“Lien” means any mortgage, lien, security interest, pledge, charge, or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.
 
“Limited Guaranty” and “Limited Guaranties” each is defined in Section 0 hereof.
 
 “Loans” means and includes the Revolving Loans, the Equipment Loans, the Term
Loan, and the Mortgage Loan.

 
-18-

--------------------------------------------------------------------------------

 

“Loan Documents” means this Agreement, the Notes, the Applications, the
Guaranties, the Limited Guaranties, the Collateral Documents, and each other
instrument or document to be delivered hereunder or thereunder or otherwise in
connection therewith.
 
“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property, or condition (financial
or otherwise) of the Borrower or of the Borrower and its Subsidiaries taken as a
whole, (b) a material impairment of the ability of the Borrower or any
Subsidiary to perform its obligations under any Loan Document, or (c) a material
adverse effect upon (i) the legality, validity, binding effect or enforceability
against the Borrower or any Subsidiary of any Loan Document or the rights and
remedies of the Bank thereunder or (ii) the perfection or priority of any Lien
granted under any Collateral Document.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Mortgage” means that certain Mortgage and Security Agreement with Assignment of
Rents dated as of the date hereof, between the Borrower and the Bank, as the
same may be amended, modified, supplemented, or restated from time to time.
 
“Mortgage Loan” is defined in Section 1.2 hereof.
 
“Mortgage Loan Commitment” is defined in Section 1.2 hereof.
 
“Mortgage Loan Final Maturity Date” means April 29, 2013, or such earlier date
on which the Term Loan is declared to be or becomes due pursuant to Section 0 or
0 hereof.
 
“Mortgage Loan Note” is defined in Section 0 hereof.
 
 “Mortgaged Premises” means the real property of the Borrower commonly known as
22160 North Pepper Road, Barrington, Illinois, and all buildings and
improvements thereon, and all rents, issues, and profits therefrom.
 
“Net Income” means, for any Person, with reference to any period, the net income
(or net loss) of such Person for such period computed in accordance with GAAP.
 
“Net Proceeds” means with respect to any Issuance or Asset Sale, proceeds
(including, when received, any deferred or escrowed payments) received by a
Borrower or Subsidiary in cash from such Issuance or Asset Sale, net of (a)
reasonable and customary costs and expenses actually incurred in connection
therewith, including legal fees and sales commissions; (b) amounts applied to
repayment of Indebtedness for Borrowed Money secured by a permitted Lien senior
to the Bank’s Liens on Collateral sold; (c) transfer or similar taxes; and (d)
reserves for indemnities, until such reserves are no longer needed.
 
“Notes” means and includes the Term Loan Note, the Mortgage Loan Note, the
Equipment Note, and the Revolving Note.
 
“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all reimbursement obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower arising under or in relation to any Loan Document,
in each case whether now existing or hereafter arising, due or to become due,
direct or indirect, absolute or contingent, and howsoever evidenced, held, or
acquired.
 
 
-19-

--------------------------------------------------------------------------------

 

“Patent Security Agreement” means that certain Patent Security Agreement dated
as of the date hereof, between the Borrower and the Bank, as the same may be
amended, modified, supplemented, or restated from time to time.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.
 
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or any other entity or
organization, including a government or agency or political subdivision thereof.
 
“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.
 
“Pledge Agreement” means that certain Pledge Agreement dated as of the date
hereof, between the Borrower and the Bank, as the same may be amended, modified,
supplemented, or restated from time to time.
 
“Portion” is defined in Section 0 hereof.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
 
“Receivables” means all rights to the payment of a monetary obligation now or
hereafter owing to the Borrower evidenced by accounts, instruments, chattel
paper or general intangibles.
 
“Reserve Percentage” means the maximum reserve percentage, expressed as a
decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto. For
purposes of this definition, the relevant Portions of the Loans shall be deemed
to be “eurocurrency liabilities” as defined in Regulation D without benefit or
credit for any prorations, exemptions or offsets under Regulation D. The Reserve
Percentage shall be adjusted automatically on and as of the effective date of
any change in any such reserve percentage. “LIBOR” means, for each Interest
Period, (a) the LIBOR Index Rate for such Interest Period, if such rate is
available, and (b) if the LIBOR Index Rate cannot be determined, the arithmetic
average of the rates of interest per annum (rounded upward, if necessary, to the
nearest 1/100th of 1%) at which deposits in U.S. Dollars in immediately
available funds are offered to the Bank at 11:00 a.m. (London, England time) 2
Business Days before the beginning of such Interest Period by 3 or more major
banks in the interbank eurodollar market selected by the Bank for a period equal
to such Interest Period and in an amount equal or comparable to the applicable
LIBOR Portion scheduled to be outstanding from the Bank during such Interest
Period. “LIBOR Index Rate” means, for any Interest Period, the rate per annum
(rounded upwards, if necessary, to the next higher one hundred-thousandth of a
percentage point) for deposits in U.S. Dollars for a period equal to such
Interest Period, which appears on the LIBOR01 Page as of 11:00 a.m. (London,
England time) on the day 2 Business Days before the commencement of such
Interest Period. “LIBOR01 Page” means the display designated as “LIBOR01 Page”
on the Reuters Service (or such other page as may replace the LIBOR01 Page on
that service or such other service as may be nominated by the British Bankers’
Association as the information vendor for the purpose of displaying British
Bankers’ Association Interest Settlement Rates for U.S. Dollar deposits). Each
determination of LIBOR made by the Bank shall be conclusive and binding absent
manifest error.
 
 
-20-

--------------------------------------------------------------------------------

 
 
“Revolving Credit” is defined in Section 1.4 hereof.
 
“Revolving Credit Commitment” is defined in Section 1)a) hereof.
 
“Revolving Credit Termination Date” means April 29, 2013, or such earlier date
on which the Revolving Credit Commitment is terminated in whole pursuant to
Section 0, 0, or 0 hereof.
 
“Revolving Loan” and “Revolving Loans” is defined in Section 1.5 hereof.
 
“Revolving Note” is defined in Section 1.5 hereof.
 
“Security Agreement” means that certain Security Agreement dated as of the date
hereof, between the Borrower and the Bank, as the same may be amended, modified,
supplemented, or restated from time to time.
 
“Senior Funded Debt” means, at any time the same is to be determined, the
aggregate of all Indebtedness for Borrowed Money of the Borrower and its
Subsidiaries, on a consolidated basis, at such time, plus all Indebtedness for
Borrowed Money of any other person or entity which is directly or indirectly
guaranteed by the Borrower or any of its Subsidiaries or which the Borrower or
any of its Subsidiaries has agreed (contingently or otherwise) to purchase or
otherwise acquire or in respect of which the Borrower or any of its Subsidiaries
has otherwise assured a creditor against loss, minus, without duplication,
Subordinated Debt and Intercompany Debt.
 
“Senior Leverage Ratio” means, as of any time it is to be determined, the ratio
of Senior Funded Debt at such time to EBITDA for the four fiscal quarters of the
Borrower then most recently ended.
 
“Subordinated Debt” means Indebtedness for Borrowed Money owing to any Person on
terms and conditions, and in such amounts, acceptable to the Bank and which is
subordinated in right of payment to the prior payment in full of the Obligations
pursuant to written subordination provisions approved in writing by the Bank.
 
“Subordinated Debt Documents” means any documents, guaranties, agreements and
instruments evidencing, securing or otherwise pertaining to the Subordinated
Debt.
 
“Subsidiary” means any corporation or other Person more than 50% of the
outstanding ordinary voting shares or other equity interests of which is at the
time directly or indirectly owned by the Borrower, by one or more of its
Subsidiaries, or by the Borrower and one or more of its Subsidiaries.
 
“Tangible Net Worth” means, at any time the same is to be determined, for any
entity, the difference between:  (a) the total assets appearing on such entity’s
balance sheet at such date prepared in accordance with GAAP after deducting
adequate reserves in each case where, in accordance with GAAP, a reserve is
proper; and (b) the total liabilities appearing on such balance sheet;
excluding, however, from the determination of total assets: (i) goodwill,
organizational expenses, research and development expenses, trademarks, trade
names, copyrights, patents, patent applications, licenses and rights in any
thereof, covenants not to compete, training costs and other similar intangibles;
(ii) all deferred charges or unamortized debt discount and expense; (iii)
prepaid expenses; (iv) securities which are not readily marketable; (v) any
write-up in the book value of any assets; (vi) amounts due from officers or
Affiliates; and (vii) any asset acquired subsequent to the date of this
Agreement which the Bank, in its sole discretion, determines to be an intangible
asset.
 
 
-21-

--------------------------------------------------------------------------------

 
 
“Term Loan” is defined in Section 0 hereof.
 
“Term Loan Commitment” is defined in Section 0 hereof.
 
“Term Loan Final Maturity Date” means January 31, 2011, or such earlier date on
which the Term Loan is declared to be or becomes due pursuant to Section 0 or 0
hereof.
 
“Term Loan Note” is defined in Section 0 hereof.
 
“Trademark Security Agreement” means that certain Trademark Security Agreement
dated as of the date hereof, between the Borrower and the Bank, as the same may
be amended, modified, supplemented, or restated from time to time.
 
“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.
 
“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.
 
“Wholly-Owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Borrower and/or one
or more Wholly-Owned Subsidiaries within the meaning of this definition.
 
Interpretation.  The foregoing definitions are equally applicable to both the
singular and plural forms of the terms defined. The words “hereof”, “herein”,
and “hereunder” and words of like import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. All references to time of day herein are references to Chicago,
Illinois time unless otherwise specifically provided. Where the character or
amount of any asset or liability or item of income or expense is required to be
determined or any consolidation or other accounting computation is required to
be made for the purposes of this Agreement, it shall be done in accordance with
GAAP except where such principles are inconsistent with the specific provisions
of this Agreement.
 
Representations and Warranties.
 
The Borrower represents and warrants to the Bank as follows:
 
Organization and Qualification.  The Borrower is duly organized, validly
existing, and in good standing as a corporation under the laws of the State of
Illinois, has full and adequate power to own its Property and conduct its
business as now conducted, and is duly licensed or qualified and in good
standing in each jurisdiction in which the nature of the business conducted by
it or the nature of the Property owned or leased by it requires such licensing
or qualifying where the failure to do so could reasonably be expected to have a
Material Adverse Effect.

 
-22-

--------------------------------------------------------------------------------

 
 
Subsidiaries.  Each Subsidiary is duly organized, validly existing, and in good
standing under the laws of the jurisdiction in which it is incorporated or
organized, as the case may be, has full and adequate power to own its Property
and conduct its business as now conducted, and is duly licensed or qualified and
in good standing in each jurisdiction in which the nature of the business
conducted by it or the nature of the Property owned or leased by it requires
such licensing or qualifying where the failure to do so could reasonably be
expected to have a Material Adverse Effect. Schedule 0 hereto identifies each
Subsidiary, the jurisdiction of its incorporation or organization, as the case
may be, the percentage of issued and outstanding shares of each class of its
capital stock or other equity interests owned by the Borrower and the
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class of its
authorized capital stock and other equity interests and the number of shares of
each class issued and outstanding. All of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly issued and
outstanding and fully paid and nonassessable and all such shares and other
equity interests indicated on Schedule 0 as owned by the Borrower or a
Subsidiary are owned, beneficially and of record, by the Borrower or such
Subsidiary free and clear of all Liens other than Liens granted to the Bank.
There are no outstanding commitments or other obligations of any Subsidiary to
issue, and no options, warrants or other rights of any Person to acquire, any
shares of any class of capital stock or other equity interests of any
Subsidiary.
 
Authority and Validity of Obligations.  The Borrower has full right and
authority to enter into this Agreement and the other Loan Documents, to make the
borrowings herein provided for, to issue its Notes in evidence thereof, to grant
to the Bank the Liens described in the Collateral Documents, and to perform all
of its obligations hereunder and under the other Loan Documents. Each Subsidiary
has full right and authority to enter into the Loan Documents executed by it, to
guarantee the Obligations, to grant to the Bank the Liens described in the
Collateral Documents executed by it, and to perform all of its obligations under
the Loan Documents executed by it. The Loan Documents delivered by the Borrower
and its Subsidiaries have been duly authorized, executed, and delivered by such
Persons and constitute valid and binding obligations of the Borrower and its
Subsidiaries enforceable against them in accordance with their terms except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
or similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law); and this Agreement and the other Loan
Documents do not, nor does the performance or observance by the Borrower or any
Subsidiary of any of the matters and things herein or therein provided for,
j) contravene or constitute a default under any provision of law or any
judgment, injunction, order or decree binding upon the Borrower or any
Subsidiary or any provision of the organizational documents (e.g., charter,
certificate or articles of incorporation and by-laws, certificate or articles of
association and operating agreement, partnership agreement, or other similar
organizational documents) of the Borrower or any Subsidiary or any covenant,
indenture or agreement of or affecting the Borrower or any Subsidiary or any of
their Property, or k) result in the creation or imposition of any Lien on any
Property of the Borrower or any Subsidiary other than the Liens granted to the
Bank.

 
-23-

--------------------------------------------------------------------------------

 
 
Use of Proceeds; Margin Stock.  The Borrower shall use (a) the proceeds of the
Term Loan and the Mortgage Loan to refinance existing Indebtedness with Charter
One Bank, (b) the proceeds of Equipment Loans to refinance indebtedness of the
Borrower to RBS Asset Finance, Inc., and to purchase Equipment identified in
invoices delivered to the Bank in connection with the borrowing thereof, and (c)
the proceeds of the Revolving Loans to refinance existing Indebtedness with
Charter One Bank and for its general working capital purposes and for such other
legal and proper purposes as are consistent with all applicable laws. Neither
the Borrower nor any Subsidiary is engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System), and no
part of the proceeds of any extension of credit made hereunder will be used to
purchase or carry any such margin stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock.
 
Financial Reports.  The consolidated balance sheet of the Borrower and its
Subsidiaries as at December 31, 2009, and the related consolidated statements of
income, retained earnings, and cash flows of the Borrower and its Subsidiaries
for the fiscal year then ended, and accompanying notes thereto, which financial
statements are accompanied by the audit report of Blackman Kallick, LLP,
independent public accountants, and the unaudited interim consolidated balance
sheet of the Borrower and its Subsidiaries as at March 31, 2010, and the related
consolidated statements of income, retained earnings, and cash flows of the
Borrower and its Subsidiaries for the three months then ended, heretofore
furnished to the Bank, fairly present the consolidated financial condition of
the Borrower and its Subsidiaries as at said dates and the consolidated results
of their operations and cash flows for the periods then ended in conformity with
GAAP applied on a consistent basis. Neither the Borrower nor any Subsidiary has
contingent liabilities which are material to it other than as indicated on such
financial statements or, with respect to future periods, on the financial
statements furnished pursuant to Section 0 hereof.
 
No Material Adverse Change.  Since December 31, 2009, there has been no change
in the condition (financial or otherwise) or business prospects of the Borrower
or any Subsidiary except those occurring in the ordinary course of business,
none of which individually or in the aggregate have been materially adverse.
 
Full Disclosure.  The statements and information furnished to the Bank in
connection with the negotiation of this Agreement and the other Loan Documents
and the commitment by the Bank to provide all or part of the financing
contemplated hereby do not contain any untrue statements of a material fact or
omit a material fact necessary to make the material statements contained herein
or therein not misleading, the Bank acknowledging that, as to any projections
furnished to the Bank, the Borrower only represents that the same were prepared
on the basis of information and estimates the Borrower believed to be
reasonable.
 
Trademarks, Franchises and Licenses.  The Borrower and its Subsidiaries own,
possess or have the right to use all necessary patents, licenses, franchises,
trademarks, trade names, trade styles, copyrights, trade secrets, know how, and
confidential commercial and proprietary information to conduct their businesses
as now conducted, without known conflict with any patent, license, franchise,
trademark, trade name, trade style, copyright, or other proprietary right of any
other Person.

 
-24-

--------------------------------------------------------------------------------

 
 
Governmental Authority and Licensing.  The Borrower and its Subsidiaries have
received all licenses, permits, and approvals of all federal, state, local, and
foreign governmental authorities, if any, necessary to conduct their businesses,
in each case where the failure to obtain or maintain the same could reasonably
be expected to have a Material Adverse Effect. No investigation or proceeding
which, if adversely determined, could reasonably be expected to result in
revocation or denial of any material license, permit or approval is pending or,
to the knowledge of the Borrower, threatened.
 
Good Title.  The Borrower and its Subsidiaries have good and defensible title
(or valid leasehold interests) to their assets as reflected on the most recent
consolidated balance sheet of the Borrower and its Subsidiaries furnished to the
Bank (except for sales of assets by the Borrower and its Subsidiaries in the
ordinary course of business), subject to no Liens other than such thereof as are
permitted by Section 0 hereof.
 
Litigation and Other Controversies.  There is no litigation or governmental or
arbitration proceeding or labor controversy pending, nor to the knowledge of the
Borrower threatened, against the Borrower or any Subsidiary or any of their
Property which if adversely determined could reasonably be expected to have a
Material Adverse Effect.
 
Taxes.  All tax returns required to be filed by the Borrower or any Subsidiary
in any jurisdiction have, in fact, been filed, and all taxes, assessments, fees,
and other governmental charges upon the Borrower or any Subsidiary or upon any
of their Property, income or franchises, which are shown to be due and payable
in such returns, have been paid except such taxes, assessments, fees, and
governmental charges, if any, as are being contested in good faith and by
appropriate proceedings which prevent enforcement of the matter under contest
and as to which adequate reserves established in accordance with GAAP have been
provided. The Borrower does not know of any proposed additional tax assessment
against it or its Subsidiaries for which adequate provisions in accordance with
GAAP have not been made on their accounts. Adequate provisions in accordance
with GAAP for taxes on the books of the Borrower and its Subsidiaries have been
made for all open years, and for the current fiscal period.
 
Approvals.  No authorization, consent, license, or exemption from, or filing or
registration with, any court or governmental department, agency, or
instrumentality, nor any approval or consent of any other Person, is or will be
necessary to the valid execution, delivery, or performance by the Borrower or
any Subsidiary of any Loan Document, except for such approvals which have been
obtained prior to the date of this Agreement and remain in full force and
effect.
 
Affiliate Transactions.  Neither the Borrower nor any Subsidiary is a party to
any contracts or agreements with any of its Affiliates on terms and conditions
which are less favorable to the Borrower or such Subsidiary than would be usual
and customary in similar contracts or agreements between Persons not affiliated
with each other.
 
Investment Company.  Neither the Borrower nor any Subsidiary is an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.
 
 
-25-

--------------------------------------------------------------------------------

 
 
ERISA.  The Borrower and each other member of its Controlled Group has fulfilled
its obligations under the minimum funding standards of, and is in compliance in
all material respects with, ERISA and the Code to the extent applicable to it
and has not incurred any liability to the PBGC or a Plan under Title IV of ERISA
other than a liability to the PBGC for premiums under Section 4007 of ERISA.
Neither the Borrower nor any Subsidiary has any contingent liabilities with
respect to any post-retirement benefits under a Welfare Plan, other than
liability for continuation coverage described in article 6 of Title I of ERISA.
 
Compliance with Laws.  The Borrower and its Subsidiaries are in compliance with
the requirements of all federal, state and local laws, rules and regulations
applicable to or pertaining to their Property or business operations (including,
without limitation, the Occupational Safety and Health Act of 1970, the
Americans with Disabilities Act of 1990, and laws and regulations establishing
quality criteria and standards for air, water, land and toxic or hazardous
wastes and substances), non-compliance with which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
Neither the Borrower nor any Subsidiary has received notice to the effect that
its operations are not in compliance with any of the requirements of applicable
federal, state or local environmental, health and safety statutes and
regulations or are the subject of any governmental investigation evaluating
whether any remedial action is needed to respond to a release of any toxic or
hazardous waste or substance into the environment, which non-compliance or
remedial action, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.
 
Other Agreements.  Neither the Borrower nor any Subsidiary is in default under
the terms of any covenant, indenture or agreement of or affecting the Borrower,
any Subsidiary or any of their Property, which default if uncured could
reasonably be expected to have a Material Adverse Effect.
 
Solvency.  The Borrower and its Subsidiaries are solvent, able to pay their
debts as they become due, and have sufficient capital to carry on their business
and all businesses in which they are about to engage.
 
Broker Fees.  No broker’s or finder’s fee or commission will be payable with
respect hereto or any of the transactions contemplated thereby; and the Borrower
hereby indemnifies the Bank against, and agrees that it will hold the Bank
harmless from, any claim, demand, or liability for any such broker’s or finder’s
fees alleged to have been incurred in connection herewith or therewith and any
expenses (including reasonable attorneys’ fees) arising in connection with any
such claim, demand, or liability.
 
No Default.  No Default or Event of Default has occurred and is continuing.
 
Conditions Precedent.
 
The obligation of the Bank to make any Loan or to issue any Letter of Credit
under this Agreement is subject to the following conditions precedent:
 
All Advances.  As of the time of the making of each extension of credit
(including the initial extension of credit) hereunder:
 
 
-26-

--------------------------------------------------------------------------------

 
 
each of the representations and warranties set forth in Section 0 hereof and in
the other Loan Documents shall be true and correct as of such time, except to
the extent the same expressly relate to an earlier date;
 
no Default or Event of Default shall have occurred and be continuing or would
occur as a result of making such extension of credit;
 
after giving effect to any extension of credit under the Revolving Credit, the
aggregate principal amount of all Revolving Loans and Letters of Credit
outstanding under this Agreement shall not exceed the lesser of i) the Revolving
Credit Commitment and ii) the Borrowing Base;
 
in the case of the issuance of any Letter of Credit, the Bank shall have
received a properly completed Application therefor together with the fees called
for hereby; and
 
such extension of credit shall not violate any order, judgment, or decree of any
court or other authority or any provision of law or regulation applicable to the
Bank (including, without limitation, Regulation U of the Board of Governors of
the Federal Reserve System) as then in effect.
 
The Borrower’s request for any Loan or Letter of Credit shall constitute its
warranty as to the facts specified in subsections 0 through 0, both inclusive,
above.
 
Initial Advance.  At or prior to the making of the initial extension of credit
hereunder, the following conditions precedent shall also have been satisfied:
 
the Bank shall have received the following (and, with respect to all documents,
each to be properly executed and completed) and the same shall have been
approved as to form and substance by the Bank:
 
the Notes;
 
the Mortgage, the Security Agreement, the Pledge Agreement, the Patent Security
Agreement, the Trademark Security Agreement, and the Copyright Security
Agreement from the Borrower, together with (x) any financing statements
requested by the Bank and (y) certificates evidencing 65% of the equity
interests of Flexo, together with undated executed blank stock powers therefor;
 
the Limited Guaranties and the Subsidiary Guaranty of CTI Helium;
 
a Subordination Agreement from the Individual Guarantors and CTI Balloons in
favor of the Bank, together with copies of the subordinated note and any other
loan documents executed in connection therewith;
 
evidence of the maintenance of insurance by the Borrower as required hereby or
by the Collateral Documents;
 
copies (executed or certified as may be appropriate) of resolutions of the Board
of Directors or other governing body of the Borrower authorizing the execution,
delivery, and performance of the Loan Documents;
 
 
-27-

--------------------------------------------------------------------------------

 
 
articles of incorporation (or equivalent organizational document) of the
Borrower certified by the appropriate governmental office of the state of its
organization;
 
by-laws (or equivalent organizational document) for the Borrower certified by an
appropriate officer of the Borrower acceptable to the Bank;
 
an incumbency certificate containing the name, title and genuine signature of
the Borrower’s Authorized Representatives;
 
good standing certificates for the Borrower, dated as of a date no earlier than
30 days prior to the date hereof, from the appropriate governmental offices in
the state of its incorporation or organization and in each state in which it is
qualified to do business as a foreign organization;
 
a Phase I Environmental Report of an independent firm of environmental engineers
acceptable to the Bank concerning the environmental hazards and matters with
respect to the Mortgaged Premises, together with a reliance letter from such
firm acceptable in form and substance to the Bank;
 
an appraisal report prepared for the Bank by a state certified appraiser
selected by the Bank, which appraisal report shall describe the fair market
value of the Mortgaged Premises, and which report shall meet or exceed the
requirements of applicable law for appraisals prepared for federally insured
depository institutions;
 
an ALTA survey prepared by a state-licensed surveyor on the Mortgaged Premises
certified to the Bank and the title insurance company issuing the title policy
referred to below;
 
a flood determination report prepared for the Bank by a flood determination
company selected by the Bank stating whether or not any portion of the Mortgaged
Premises and the improvements thereon are in a federally designated flood hazard
area;
 
a mortgagee’s title insurance policy (or a prepaid binding commitment therefor)
in the aggregate amount of not less than $4,000,000 insuring the Lien of the
Bank on the premises subject to the Lien of the Mortgage to be a valid, first
mortgage lien subject to no defects or objections except those permitted by
Section 0 hereof, together with such endorsements as the Bank may reasonably
require;
 
one or more pay-off and lien release letters from secured creditors of the
Borrower setting forth, among other things, the total amount of indebtedness
outstanding and owing to them (or outstanding letters of credit issued for their
account) and containing an undertaking to cause to be delivered to the Bank (or
authorizing the Bank or its designee to prepare and file) termination statements
and any other lien release instruments necessary to release their Liens on all
of the Borrower’s assets; and
 
except to the extent waived in writing by the Bank, landlords’ lien waivers in
connection with the Property of the Borrower located in leased premises;
 
the Bank shall have received the initial fees called for hereby;
 
 
-28-

--------------------------------------------------------------------------------

 
 
the Bank shall have received such field examination reports, valuations and
certifications as it may require in order to satisfy itself as to the value of
the Collateral, the financial condition of the Borrower and its Subsidiaries,
and the lack of material contingent liabilities of the Borrower and its
Subsidiaries;
 
legal matters incident to the execution and delivery of the Loan Documents and
to the transactions contemplated hereby shall be satisfactory to the Bank and
its counsel; and the Bank shall have received the favorable written opinion of
counsel for the Borrower in form and substance satisfactory to the Bank and its
counsel;
 
the Bank shall have received a Borrowing Base certificate in the form attached
hereto as Exhibit F showing the computation of the Borrowing Base in reasonable
detail as of the close of business not earlier than fourteen (14) days prior to
the making of the initial extension of credit hereunder;
 
the Bank shall have received financing statement, tax and judgment lien search
results against the Property of the Borrower and its Subsidiaries evidencing the
absence of Liens on their Property except as permitted by Section 0 hereof;
 
the Liens granted to the Bank under the Collateral Documents shall have been
perfected in a manner satisfactory to the Bank and its counsel;
 
the Bank shall have received evidence satisfactory to the Bank that the
Borrower’s EBITDA for the twelve-month period ending December 31, 2009 was not
less than $4,000,000; and
 
the Bank shall have received such other agreements, instruments, documents,
certificates and opinions as the Bank may reasonably request.
 
Covenants.
 
The Borrower agrees that, so long as any credit is available to or in use by the
Borrower hereunder, except to the extent compliance in any case or cases is
waived in writing by the Bank:
 
Maintenance of Business.  The Borrower shall, and shall cause each Subsidiary
to, preserve and maintain its existence. The Borrower shall, and shall cause
each Subsidiary to, preserve and keep in force and effect all licenses, permits
and franchises necessary to the proper conduct of its business.
 
Maintenance of Properties.  The Borrower shall maintain, preserve, and keep its
property, plant, and equipment in good repair, working order and condition
(ordinary wear and tear excepted) and shall from time to time make all needful
and proper repairs, renewals, replacements, additions, and betterments thereto
so that at all times the efficiency thereof shall be fully preserved and
maintained, and shall cause each Subsidiary to do so in respect of Property
owned or used by it.
 
Taxes and Assessments.  The Borrower shall duly pay and discharge, and shall
cause each Subsidiary to duly pay and discharge, all taxes, rates, assessments,
fees, and governmental charges upon or against it or its Property, in each case
before the same become delinquent and before penalties accrue thereon, unless
and to the extent that the same are being contested in good faith and by
appropriate proceedings which prevent enforcement of the matter under contest
and adequate reserves are provided therefor.

 
-29-

--------------------------------------------------------------------------------

 
 
Insurance.  The Borrower shall insure and keep insured, and shall cause each
Subsidiary to insure and keep insured, with good and responsible insurance
companies, all insurable Property owned by it which is of a character usually
insured by Persons similarly situated and operating like Properties against loss
or damage from such hazards and risks, and in such amounts, as are insured by
Persons similarly situated and operating like Properties; and the Borrower shall
insure, and shall cause each Subsidiary to insure, such other hazards and risks
(including employers’ and public liability risks) with good and responsible
insurance companies, as and to the extent usually insured by Persons similarly
situated and conducting similar businesses. The Borrower shall in any event
maintain insurance on the Collateral to the extent required by the Collateral
Documents.  The Bank shall be listed as “Lender’s Loss Payee” and “Mortgagee”
with respect to all property insurance and as an “Additional Insured” with
respect to all liability insurance.  Borrower shall upon request furnish to the
Bank a certificate setting forth in summary form the nature and extent of the
insurance maintained pursuant to this Section.
 
Financial Reports.  The Borrower shall, and shall cause each Subsidiary to,
maintain a standard system of accounting in accordance with GAAP and shall
furnish to the Bank and its duly authorized representatives such information
respecting the business and financial condition of the Borrower and its
Subsidiaries as the Bank may reasonably request; and without any request, shall
furnish to the Bank:
 
as soon as available, and in any event within fifteen (15) days after the last
day of each calendar month, a Borrowing Base certificate in the form attached
hereto as Exhibit F showing the computation of the Borrowing Base in reasonable
detail as of the close of business on the last day of such month, together with
an accounts receivable and accounts payable aging and an inventory report
supporting the computation of the Borrowing Base, prepared by the Borrower and
certified to by its chief financial officer or such other officer acceptable to
the Bank;
 
as soon as available, and in any event within forty-five (45) days after the
last day of each calendar month, a copy of the consolidated and consolidating
balance sheet of the Borrower and its Subsidiaries as of the last day of such
period and the consolidated and consolidating statements of income, retained
earnings, and cash flows of the Borrower and its Subsidiaries for the calendar
month and the fiscal year-to-date period then ended, each in reasonable detail
showing in comparative form the figures for the corresponding date and period in
the previous fiscal year, prepared by the Borrower in accordance with GAAP and
certified to by its chief financial officer or such other officer acceptable to
the Bank;
 
as soon as available, and in any event within forty-five (45) days after the
last day of each fiscal quarter of the Borrower, a copy of the consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as of the last
day of such period and the consolidated and consolidating statements of income,
retained earnings, and cash flows of the Borrower and its Subsidiaries for the
fiscal quarter and the fiscal year-to-date period then ended, each in reasonable
detail showing in comparative form the figures for the corresponding date and
period in the previous fiscal year, prepared by the Borrower in accordance with
GAAP and certified to by its chief financial officer or such other officer
acceptable to the Bank;

 
-30-

--------------------------------------------------------------------------------

 
 
as soon as available, and in any event within one hundred twenty (120) days
after the last day of each fiscal year of the Borrower, a copy of the
consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as of the close of such period and the consolidated and
consolidating statements of income, retained earnings, and cash flows of the
Borrower and its Subsidiaries for such period, and accompanying notes thereto,
each in reasonable detail showing in comparative form the figures for the
previous fiscal year, accompanied by an unqualified opinion thereon of Blackman
Kallick, LLP, or another firm of independent public accountants of recognized
standing, selected by the Borrower and reasonably satisfactory to the Bank, to
the effect that the financial statements have been prepared in accordance with
GAAP and present fairly in accordance with GAAP the consolidated financial
condition of the Borrower and its Subsidiaries as of the close of such fiscal
year and the results of their operations and cash flows for the fiscal year then
ended and that an examination of such accounts in connection with such financial
statements has been made in accordance with generally accepted auditing
standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances;
 
within the period provided in subsection (d) above, the written statement of the
accountants who certified the audit report thereby required that in the course
of their audit they have obtained no knowledge of any Default or Event of
Default, or, if such accountants have obtained knowledge of any such Default or
Event of Default, they shall disclose in such statement the nature and period of
the existence thereof;
 
promptly after receipt thereof, any additional written reports, management
letters or other detailed information contained in writing concerning
significant aspects of the Borrower’s or any Subsidiary’s operations and
financial affairs given to it by its independent public accountants;
 
as soon as available, and in any event no later than thirty (30) days after the
end of each fiscal year of the Borrower, a copy of the Borrower’s consolidated
and consolidating business plan for the following fiscal year, such business
plan to show the Borrower’s projected consolidated and consolidating revenues,
expenses, and balance sheet on a month-by-month basis, such business plan to be
in reasonable detail prepared by the Borrower and in form reasonably
satisfactory to the Bank;
 
promptly after knowledge thereof shall have come to the attention of any
responsible officer of the Borrower, written notice of iii) any threatened or
pending litigation or governmental or arbitration proceeding or labor
controversy against the Borrower or any Subsidiary or any of their Property
which, if adversely determined, could reasonably be expected to have a Material
Adverse Effect or iv) the occurrence of any Default or Event of Default
hereunder;
 
promptly after the sending or filing thereof, copies of any proxy statements,
financial statements or reports that the Borrower has made generally available
to its shareholders; copies of any regular, periodic and special reports or
registration statements or prospectuses that the Borrower files with the
Securities and Exchange Commission or any other Governmental Authority, or any
securities exchange; and copies of any press releases or other statements made
available by the Borrower to the public concerning material changes to or
developments in the business of the Borrower; and

 
-31-

--------------------------------------------------------------------------------

 
 
as soon as available, and in any event within forty-five (45) days after the
last day of each fiscal quarter of the Borrower, a written certificate in the
form attached hereto as Exhibit G signed by the chief financial officer of the
Borrower, or such other officer of the Borrower satisfactory to the Bank, to the
effect that to the best of such officer’s knowledge and belief no Default or
Event of Default has occurred during the period covered by such statements or,
if any such Default or Event of Default has occurred during such period, setting
forth a description of such Default or Event of Default and specifying the
action, if any, taken by the Borrower to remedy the same, together with
calculations supporting such statements in respect of Section 8.23 of this
Agreement.
 
Inspection.  The Borrower shall, and shall cause each Subsidiary to, permit the
Bank and its duly authorized representatives and agents to visit and inspect any
of the Properties, books and financial records of the Borrower and each
Subsidiary, to examine and make copies of the books of accounts and other
financial records of the Borrower and each Subsidiary, to perform audits of the
Collateral, and to discuss the affairs, finances and accounts of the Borrower
and each Subsidiary with, and to be advised as to the same by, its officers,
employees, and independent public accountants (and by this provision the
Borrower hereby authorizes such accountants to discuss with the Bank the
finances and affairs of the Borrower and of each Subsidiary) at such reasonable
times and reasonable intervals as the Bank may designate.
 
Borrowings and Guaranties.  The Borrower shall not, nor shall it permit any
Subsidiary to, issue, incur, assume, create, or have outstanding any
Indebtedness for Borrowed Money, or be or become liable as endorser, guarantor,
surety, or otherwise for any debt, obligation, or undertaking of any other
Person, or otherwise agree to provide funds for payment of the obligations of
another, or supply funds thereto or invest therein or otherwise assure a
creditor of another against loss, or apply for or become liable to the issuer of
a letter of credit which supports an obligation of another, or subordinate any
claim or demand it may have to the claim or demand of any other Person;
provided, however, that the foregoing shall not restrict nor operate to prevent:
 
the Obligations of the Borrower owing to the Bank under the Loan Documents and
other indebtedness and obligations of the Borrower owing to the Bank;
 
purchase money indebtedness and Capitalized Lease Obligations of the Borrower
and its Subsidiaries in an amount not to exceed $1,200,000 in the aggregate at
any one time outstanding;
 
obligations of the Borrower and its Subsidiaries arising out of interest rate
and foreign currency hedging agreements entered into with financial institutions
in the ordinary course of business and not for speculation;
 
endorsement of items for deposit or collection of commercial paper received in
the ordinary course of business;
 
indebtedness of CTI Balloons to National Westminster Bank plc in an aggregate
principal amount not to exceed £100,000.00;

 
-32-

--------------------------------------------------------------------------------

 

indebtedness of the Borrower and Flexo to the Individual Guarantors existing on
the date hereof in an aggregate principal amount not to exceed $3,035,000 on the
date hereof, as reduced by payments thereon, and provided that any indebtedness
of the Borrower to the Individual Guarantors shall be Subordinated Debt;
 
unsecured Intercompany Debt existing on the date hereof and identified on
Schedule 8.7;
 
unsecured Intercompany Debt incurred after the date hereof in an amount not to
exceed $500,000 in the aggregate at any one time outstanding; and
 
unsecured indebtedness of the Borrower and its Subsidiaries not otherwise
permitted by this Section in an amount not to exceed $100,000 in the aggregate
at any one time outstanding.
 
Liens.  The Borrower shall not, nor shall it permit any Subsidiary to, create,
incur or permit to exist any Lien of any kind on any Property owned by any such
Person; provided, however, that the foregoing shall not apply to nor operate to
prevent:
 
Liens arising by statute in connection with worker’s compensation, unemployment
insurance, old age benefits, social security obligations, taxes, assessments,
statutory obligations, or other similar charges (other than Liens arising under
ERISA), good faith cash deposits in connection with tenders, contracts, or
leases to which the Borrower or any Subsidiary is a party or other cash deposits
required to be made in the ordinary course of business, provided in each case
that the obligation is not for borrowed money and that the obligation secured is
not overdue or, if overdue, is being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest and adequate
reserves have been established therefor;
 
mechanics’, workmen’s, materialmen’s, landlords’, carriers’, or other similar
Liens arising in the ordinary course of business with respect to obligations
which are not due or which are being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest;
 
the pledge of assets for the purpose of securing an appeal, stay or discharge in
the course of any legal proceeding, provided that the aggregate amount of
liabilities of the Borrower and its Subsidiaries secured by a pledge of assets
permitted under this subsection, including interest and penalties thereon, if
any, shall not be in excess of $250,000 at any one time outstanding;
 
Liens on equipment of the Borrower or any Subsidiary created solely for the
purpose of securing indebtedness permitted by Section 0 hereof, representing or
incurred to finance the purchase price of such Property, provided that no such
Lien shall extend to or cover other Property of the Borrower or such Subsidiary
other than the respective Property so acquired, and the principal amount of
indebtedness secured by any such Lien shall at no time exceed the original
purchase price of such Property, as reduced by repayments of principal thereon;
 
any interest or title of a lessor under any operating lease;
 
easements, rights-of-way, restrictions, and other similar encumbrances against
real property incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of the Borrower or any Subsidiary;

 
-33-

--------------------------------------------------------------------------------

 
 
Liens securing the indebtedness described in Section 8.7(e); and
 
Liens granted in favor of the Bank pursuant to the Collateral Documents.
 
Investments, Acquisitions, Loans and Advances.  The Borrower shall not, nor
shall it permit any Subsidiary to, directly or indirectly, make, retain, or have
outstanding any investments (whether through purchase of stock or obligations or
otherwise) in, or loans or advances to, any other Person, or acquire all or any
substantial part of the assets or business of any other Person or division
thereof; provided, however, that the foregoing shall not apply to nor operate to
prevent:
 
investments in direct obligations of the United States of America or of any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America, provided that any such
obligations shall mature within one year of the date of issuance thereof;
 
investments in commercial paper rated at least P-1 by Moody’s and at least A-1
by S&P maturing within one year of the date of issuance thereof;
 
investments in certificates of deposit issued by the Bank or by any United
States commercial bank having capital and surplus of not less than $100,000,000
which have a maturity of one year or less;
 
investments in repurchase obligations with a term of not more than 7 days for
underlying securities of the types described in subsection 0 above entered into
with any bank meeting the qualifications specified in subsection 0 above,
provided all such agreements require physical delivery of the securities
securing such repurchase agreement, except those delivered through the Federal
Reserve Book Entry System;
 
investments in money market funds that invest solely, and which are restricted
by their respective charters to invest solely, in investments of the type
described in the immediately preceding subsections 0, 0, 0, and 0 above;
 
the Borrower’s ownership interest existing on the date of this Agreement in its
Subsidiaries;
 
investments constituting Intercompany Debt permitted under Section 8.7; and
 
other investments, loans and advances in addition to those otherwise permitted
by this Section in an amount not to exceed $100,000 in the aggregate at any one
time outstanding.
 
In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.
 
 
-34-

--------------------------------------------------------------------------------

 

Mergers, Consolidations and Asset Sales.  The Borrower shall not, nor shall it
permit any Subsidiary to, be a party to any merger or consolidation, or engage
in any Asset Sale, including as part of a sale and leaseback transaction, or in
any event sell or discount (with or without recourse) any of its notes or
accounts receivable; provided, however, that this Section shall not apply to nor
operate to prevent:
 
the sale, transfer, or other disposition of any tangible personal property that,
in the reasonable business judgment of the Borrower or its Subsidiary, has
become uneconomical, obsolete, or worn out, and which is disposed of in the
ordinary course of business; and
 
the sale, transfer, lease, or other disposition of Property of the Borrower or
any Subsidiary (including any disposition of Property as part of a sale and
leaseback transaction) aggregating for the Borrower and its Subsidiaries not
more than $100,000 during any fiscal year of the Borrower.
 
Maintenance of Subsidiaries.  The Borrower shall not assign, sell or transfer,
nor shall it permit any Subsidiary to issue, assign, sell or transfer, any
shares of capital stock of a Subsidiary; provided, however, that the foregoing
shall not operate to prevent l) the issuance, sale and transfer to any person of
any shares of capital stock of a Subsidiary solely for the purpose of
qualifying, and to the extent legally necessary to qualify, such person as a
director of such Subsidiary, and m) Liens on the capital stock of Subsidiaries
granted to the Bank pursuant to the Collateral Documents.
 
ERISA.  The Borrower shall, and shall cause each Subsidiary to, promptly pay and
discharge all obligations and liabilities arising under ERISA of a character
which if unpaid or unperformed could reasonably be expected to result in the
imposition of a Lien against any of its Property. The Borrower shall, and shall
cause each Subsidiary to, promptly notify the Bank of: n) the occurrence of any
reportable event (as defined in ERISA) with respect to a Plan, o) receipt of any
notice from the PBGC of its intention to seek termination of any Plan or
appointment of a trustee therefor, p) its intention to terminate or withdraw
from any Plan, and q) the occurrence of any event with respect to any Plan which
would result in the incurrence by the Borrower or any Subsidiary of any material
liability, fine or penalty, or any material increase in the contingent liability
of the Borrower or any Subsidiary with respect to any post-retirement Welfare
Plan benefit.
 
Compliance with Laws.  The Borrower shall, and shall cause each Subsidiary to,
comply in all respects with the requirements of all federal, state, local, and
foreign laws, rules, regulations, ordinances and orders applicable to or
pertaining to its Property or business operations, where any such
non-compliance, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect or result in a Lien upon any of its Property.
 
Intellectual Property.  The Borrower shall, and shall cause each Subsidiary to,
possess and maintain all Intellectual Property necessary to the conduct of their
respective businesses and own all right, title and interest in and to, or have a
valid license for, all such Intellectual Property, except to the extent the
failure to so possess, maintain, own or have does not, and reasonably could not
be expected to, result in, either individually or in the aggregate, a Material
Adverse Effect. The Borrower shall not, nor shall it permit any Subsidiary to,
take any action, or fail to take any action, which would result in the
invalidity, abandonment, misuse or unenforceability of any of its Intellectual
Property or which would infringe upon or misappropriate any rights of other
Persons, except to the extent such invalidity, abandonment, misuse,
unenforceability, infringement, or misappropriation does not, and reasonably
could not be expected to, result in, individually or in the aggregate, a
Material Adverse Effect.

 
-35-

--------------------------------------------------------------------------------

 
 
Burdensome Contracts with Affiliates.  The Borrower shall not, nor shall it
permit any Subsidiary to, enter into any contract, agreement or business
arrangement with any of its Affiliates on terms and conditions which are less
favorable to the Borrower or such Subsidiary than would be usual and customary
in similar contracts, agreements or business arrangements between Persons not
affiliated with each other.
 
No Changes in Fiscal Year.  The fiscal year of the Borrower and its Subsidiaries
ends on December 31 of each year; and the Borrower shall not, nor shall it
permit any Subsidiary to, change its fiscal year from its present basis.
 
Formation of Subsidiaries.  The Borrower shall not, nor shall it permit any
Subsidiary to, form or acquire any other Subsidiary.
 
Change in the Nature of Business.  The Borrower shall not, nor shall it permit
any Subsidiary to, engage in any business or activity if as a result the general
nature of the business of the Borrower or any Subsidiary would be changed in any
material respect from the general nature of the business engaged in by it as of
the date hereof.
 
Use of Proceeds.  The Borrower shall use the credit extended under this
Agreement solely for the purposes set forth in, or otherwise permitted by,
Section 0 hereof.
 
No Restrictions.  Except as provided herein, the Borrower shall not, nor shall
it permit any Subsidiary to, directly or indirectly create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of the Borrower or any Subsidiary to: r) pay dividends
or make any other distribution on any Subsidiary’s capital stock or other equity
interests owned by the Borrower or any other Subsidiary, s) pay any indebtedness
owed to the Borrower or any other Subsidiary, t) make loans or advances to the
Borrower or any other Subsidiary, u) transfer any of its Property to the
Borrower or any other Subsidiary, or v) guarantee the Obligations and/or grant
Liens on its assets to the Bank as required by the Loan Documents.
 
Subordinated Debt.  The Borrower shall not, nor shall it permit any Subsidiary
to, w) amend or modify any of the terms or conditions relating to Subordinated
Debt, x) make any voluntary prepayment of Subordinated Debt or effect any
voluntary redemption thereof, or y) make any payment on account of Subordinated
Debt which is prohibited under the terms of any instrument or agreement
subordinating the same to the Obligations.
 
Bank Accounts.  The Borrower shall not establish any new deposit accounts or
other bank accounts, other than deposit accounts or other bank accounts
established at or with the Bank, without the prior written consent of the Bank.
 
 
-36-

--------------------------------------------------------------------------------

 
 
Financial Covenants.
 
Senior Leverage Ratio. As of the last day of each fiscal quarter of the Borrower
(commencing June 30, 2010), the Borrower shall not permit the Senior Leverage
Ratio for the four fiscal quarters of the Borrower then ended to be more than
the amount set forth below for such fiscal quarter:
 
Fiscal Quarter Ending
 
Level
     
March 31, 2010, June 30, 2010,
September 30, 2010, and
December 31, 2010
 
3.50 to 1.00
     
March 31, 2011 and
June 30, 2011
 
3.25 to 1.00
     
September 30, 2011 and
December 31, 2011
 
3.00 to 1.00
     
March 31, 2012 and
each fiscal quarter thereafter
 
2.75 to 1.00



Fixed Charge Coverage Ratio. As of the last day of each fiscal quarter of the
Borrower (commencing with the fiscal quarter ending June 30, 2010), the Borrower
shall not permit the Fixed Charge Coverage Ratio for the four fiscal quarters of
the Borrower then ended to be less than 1.10 to 1.00.
 
Tangible Net Worth. The Borrower shall not permit the sum of (x) Tangible Net
Worth at any time plus (y) the outstanding principal balance of Subordinated
Debt at such time to be less than the sum of (i) $7,106,400 plus (ii) an amount
equal to 50% of the cumulative Net Income of the Borrower and its Subsidiaries
for each fiscal year of the Borrower commencing with the fiscal year of the
Borrower ending on December 31, 2010.
 
Events of Default and Remedies.
 
Events of Default.  Any one or more of the following shall constitute an “Event
of Default” hereunder:
 
default in the payment when due of all or any part of any Obligation payable by
the Borrower hereunder or under any other Loan Document (whether at the stated
maturity thereof or at any other time provided for in this Agreement), or
default shall occur in the payment when due of any other indebtedness or
obligation (whether direct, contingent or otherwise) of the Borrower owing to
the Bank; or
 
default in the observance or performance of any covenant set forth in
Section 8.1, 8.4, 8.7, 8.8, 8.9, 8.10, 8.11, 8.16, 8.17, 8.18, 8.20, 8.21, or
8.23, hereof or of any provision of any Loan Document requiring the maintenance
of insurance on the Collateral subject thereto or dealing with the use or
remittance of proceeds of Collateral; or
 
 
-37-

--------------------------------------------------------------------------------

 

default in the observance or performance of any other provision hereof or of any
other Loan Document which is not remedied within thirty (30) days after the
earlier of i) the date on which such failure shall first become known to any
officer of the Borrower or ii) written notice thereof is given to the Borrower
by the Bank; or
 
any representation or warranty made by the Borrower or any Subsidiary herein or
in any other Loan Document, or in any statement or certificate furnished by it
pursuant hereto or thereto, or in connection with any extension of credit made
hereunder, proves untrue in any material respect as of the date of the issuance
or making thereof; or
 
any event occurs or condition exists (other than those described in
subsections 0 through 0 above) which is specified as an event of default under
any of the other Loan Documents, or any of the Loan Documents shall for any
reason not be or shall cease to be in full force and effect, or any of the Loan
Documents is declared to be null and void, or any of the Collateral Documents
shall for any reason fail to create a valid and perfected first priority Lien in
favor of the Bank in any Collateral purported to be covered thereby except as
expressly permitted by the terms thereof, or the Borrower or any Subsidiary
takes any action for the purpose of terminating, repudiating or rescinding any
Loan Document executed by it or any of its obligations thereunder; or
 
default shall occur under the Subordinated Debt Documents, or default shall
occur under any Indebtedness for Borrowed Money issued, assumed or guaranteed by
the Borrower or any Subsidiary aggregating more than $250,000, or under any
indenture, agreement or other instrument under which the same may be issued, and
such default shall continue for a period of time sufficient to permit the
acceleration of the maturity of any such Indebtedness for Borrowed Money
(whether or not such maturity is in fact accelerated), or any such Indebtedness
for Borrowed Money shall not be paid when due (whether by lapse of time,
acceleration or otherwise); or
 
any judgment or judgments, writ or writs, or warrant or warrants of attachment,
or any similar process or processes in an aggregate amount in excess of $250,000
shall be entered or filed against the Borrower or any Subsidiary or against any
of their Property and which remains unvacated, unbonded, unstayed or unsatisfied
for a period of 30 days; or
 
the Borrower or any member of its Controlled Group shall fail to pay when due an
amount or amounts aggregating in excess $250,000 which it shall have become
liable to pay to the PBGC or to a Plan under Title IV of ERISA; or notice of
intent to terminate a Plan or Plans having aggregate Unfunded Vested Liabilities
in excess of $250,000 (collectively, a “Material Plan”) shall be filed under
Title IV of ERISA by the Borrower or any other member of its Controlled Group,
any plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate or to cause a trustee
to be appointed to administer any Material Plan or a proceeding shall be
instituted by a fiduciary of any Material Plan against the Borrower or any
member of its Controlled Group to enforce Section 515 or 4219(c)(5) of ERISA and
such proceeding shall not have been dismissed within 30 days thereafter; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated; or
 
 
-38-

--------------------------------------------------------------------------------

 
 
dissolution or termination of the existence of the Borrower or any Subsidiary;
or
 
the Borrower or any Subsidiary shall iii) have entered involuntarily against it
an order for relief under the United States Bankruptcy Code, as amended, iv) not
pay, or admit in writing its inability to pay, its debts generally as they
become due, v) make an assignment for the benefit of creditors, vi) apply for,
seek, consent to, or acquiesce in, the appointment of a receiver, custodian,
trustee, examiner, liquidator or similar official for it or any substantial part
of its Property, vii) institute any proceeding seeking to have entered against
it an order for relief under the United States Bankruptcy Code, as amended, to
adjudicate it insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, viii) take any action in
furtherance of any matter described in parts iii) through vii) above, or
ix) fail to contest in good faith any appointment or proceeding described in
Section 0 hereof; or
 
a custodian, receiver, trustee, examiner, liquidator or similar official shall
be appointed for the Borrower or any Subsidiary or any substantial part of any
of their Property, or a proceeding described in Section 1)y)vii) shall be
instituted against the Borrower or any Subsidiary, and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of 60 days; or
 
the occurrence of any of the following: x) the Individual Guarantors shall
ceases to collectively own and control, directly, free and clear of all Liens,
at least forty percent (40%) of the issued and outstanding voting shares of the
capital stock or other equity interests of the Borrower at any time or the
voting power to elect a majority of the Borrower’s board of directors; (1) the
granting by either of the Individual Guarantors, directly or indirectly, of a
security interest in its ownership interest in the Borrower; (2) John Schwan and
Stephen M. Merrick shall cease to hold the titles of Chairman and Chief
Financial Officer, respectively, of the Borrower; (iii) the acquisition by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended) (other than the Individual
Guarantors) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 5% or more of either (x) the then
outstanding shares of common stock of the Borrower or (y) the combined voting
power of the then outstanding voting securities of the Borrower entitled to vote
generally in the election of Directors; or (3) the Borrower ceases to directly
own free and clear of all Liens (other than Liens permitted pursuant to
Section 0) 100% of the issued and outstanding shares of the capital stock or
other equity interests of its Subsidiaries, except as a result of intercompany
mergers or liquidations otherwise expressly permitted under this Agreement;
 
the subordination provisions of any Subordinated Debt or any Subordination
Agreement relating thereto shall for any reason be revoked or invalid or
otherwise cease to be in full force and effect in any material respect, or the
Obligations shall for any reason not have the priority contemplated by the
subordination provisions of the Subordinated Debt or Subordination Agreement
relating thereto; or
 
the occurrence of a Material Adverse Effect.

 
-39-

--------------------------------------------------------------------------------

 
 
Non-Bankruptcy Defaults.  When any Event of Default described in Section 0
(other than in subsection iii) or 0 of Section 0) has occurred and is
continuing, the Bank may, by notice to the Borrower, take one or more of the
following actions:
 
terminate the obligation of the Bank to extend any further credit hereunder on
the date (which may be the date thereof) stated in such notice;
 
declare the principal of and the accrued interest on the Notes to be forthwith
due and payable and thereupon the Notes, including both principal and interest
and all fees, charges and other Obligations payable hereunder and under the
other Loan Documents, shall be and become immediately due and payable without
further demand, presentment, protest or notice of any kind; and
 
enforce any and all rights and remedies available to it under the Loan Documents
or applicable law.
 
Bankruptcy Defaults.  When any Event of Default described in subsection iii) or
0 of Section 0 has occurred and is continuing, then the Notes, including both
principal and interest, and all fees, charges and other Obligations payable
hereunder and under the other Loan Documents, shall immediately become due and
payable without presentment, demand, protest or notice of any kind, and the
obligation of the Bank to extend further credit pursuant to any of the terms
hereof shall immediately terminate. In addition, the Bank may exercise any and
all remedies available to it under the Loan Documents or applicable law.
 
Collateral for Undrawn Letters of Credit.  When any Event of Default, other than
an Event of Default described in subsection iii) or 0 of Section 0, has occurred
and is continuing, the Borrower shall, upon demand of the Bank, and when any
Event of Default described in subsection iii) or 0 of Section 0 has occurred the
Borrower shall, without notice or demand from the Bank, immediately pay to the
Bank the full amount of each Letter of Credit then outstanding, the Borrower
agreeing to immediately make such payment and acknowledging and agreeing that
the Bank would not have an adequate remedy at law for failure of the Borrower to
honor any such demand and that the Bank shall have the right to require the
Borrower to specifically perform such undertaking whether or not any draws have
been made under any such Letters of Credit.
 
Miscellaneous.
 
Non-Business Day.  If any payment hereunder becomes due and payable on a day
which is not a Business Day, the due date of such payment shall be extended to
the next succeeding Business Day on which date such payment shall be due and
payable. In the case of any payment of principal falling due on a day which is
not a Business Day, interest on such principal amount shall continue to accrue
during such extension at the rate per annum then in effect, which accrued amount
shall be due and payable on the next scheduled date for the payment of interest.
 
No Waiver, Cumulative Remedies.  No delay or failure on the part of the Bank or
on the part of the holder of the Obligations in the exercise of any power or
right shall operate as a waiver thereof or as an acquiescence in any default,
nor shall any single or partial exercise of any power or right preclude any
other or further exercise thereof or the exercise of any other power or right.
The rights and remedies hereunder of the Bank and of the holder of the
Obligations are cumulative to, and not exclusive of, any rights or remedies
which any of them would otherwise have.
 
 
-40-

--------------------------------------------------------------------------------

 
 
Amendments, Etc.  No amendment, modification, termination or waiver of any
provision of this Agreement or of any other Loan Document, nor consent to any
departure by the Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Bank. No notice to or demand on the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances.
 
Costs and Expenses; Indemnification.
 
The Borrower agrees to pay on demand the costs and expenses of the Bank in
connection with the negotiation, preparation, execution and delivery of this
Agreement, the other Loan Documents and the other instruments and documents to
be delivered hereunder or thereunder, and in connection with the recording or
filing of any of the foregoing, and in connection with the transactions
contemplated hereby or thereby, and in connection with any consents hereunder or
waivers or amendments hereto or thereto, including the reasonable fees and
expenses of counsel for the Bank with respect to all of the foregoing (whether
or not the transactions contemplated hereby are consummated). The Borrower
further agrees to pay to the Bank or any other holder of the Obligations all
costs and expenses (including court costs and attorneys’ fees), if any, incurred
or paid by the Bank or any other holder of the Obligations in connection with
any Default or Event of Default or in connection with the enforcement of this
Agreement or any of the other Loan Documents or any other instrument or document
delivered hereunder or thereunder (including, without limitation, all such costs
and expenses incurred in connection with any proceeding under the United States
Bankruptcy Code involving the Borrower or any guarantor). The Borrower further
agrees to indemnify the Bank, and any security trustee, and their respective
directors, officers and employees, against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all expenses of litigation or preparation therefor, whether or not the
indemnified Person is a party thereto) which any of them may pay or incur
arising out of or relating to any Loan Document or any of the transactions
contemplated thereby or the direct or indirect application or proposed
application of the proceeds of any extension of credit made available hereunder,
other than those which arise from the gross negligence or willful misconduct of
the party claiming indemnification. The Borrower, upon demand by the Bank at any
time, shall reimburse the Bank for any legal or other expenses incurred in
connection with investigating or defending against any of the foregoing except
if the same is directly due to the gross negligence or willful misconduct of the
party to be indemnified. The obligations of the Borrower under this Section
shall survive the termination of this Agreement.

 
-41-

--------------------------------------------------------------------------------

 

The Borrower unconditionally agrees to forever indemnify, defend and hold
harmless, and covenants not to sue for any claim for contribution against, the
Bank for any damages, costs, loss or expense, including without limitation,
response, remedial or removal costs, arising out of any of the following:
xi) any presence, release, threatened release or disposal of any hazardous or
toxic substance or petroleum by the Borrower or any Subsidiary or otherwise
occurring on or with respect to their Property, xii) the operation or violation
of any environmental law, whether federal, state, or local, and any regulations
promulgated thereunder, by the Borrower or any Subsidiary or otherwise occurring
on or with respect to their Property, xiii) any claim for personal injury or
property damage in connection with the Borrower or any Subsidiary or otherwise
occurring on or with respect to their Property, and xiv) the inaccuracy or
breach of any environmental representation, warranty or covenant by the Borrower
or any Subsidiary made herein or in any mortgage, deed of trust, security
agreement or any other instrument or document evidencing or securing any
indebtedness, obligations, or liabilities of the Borrower or any Subsidiary
owing to the Bank or setting forth terms and conditions applicable thereto or
otherwise relating thereto, except for damages arising from the Bank’s willful
misconduct or gross negligence. This indemnification shall survive the payment
and satisfaction of all Obligations owing to the Bank and the termination of
this Agreement, and shall remain in force beyond the expiration of any
applicable statute of limitations and payment or satisfaction in full of any
single claim under this indemnification. This indemnification shall be binding
upon the successors and assigns of the Borrower and shall inure to the benefit
of Bank and its directors, officers, employees, agents, and collateral trustees,
and their successors and assigns.
 
Documentary Taxes.  The Borrower agrees to pay on demand any documentary, stamp
or similar taxes payable in respect of this Agreement or any other Loan
Document, including interest and penalties, in the event any such taxes are
assessed, irrespective of when such assessment is made and whether or not any
credit is then in use or available hereunder.
 
Survival of Representations.  All representations and warranties made herein or
in any of the other Loan Documents or in certificates given pursuant hereto or
thereto shall survive the execution and delivery of this Agreement and the other
Loan Documents, and shall continue in full force and effect with respect to the
date as of which they were made as long as any credit is in use or available
hereunder.
 
Survival of Indemnities.  All indemnities and other provisions relative to
reimbursement to the Bank of amounts sufficient to protect the yield of the Bank
with respect to the Loans, including, but not limited to, Sections 0 and 0
hereof, shall survive the termination of this Agreement and the payment of the
Notes.
 
Notices.  Except as otherwise specified herein, all notices hereunder shall be
in writing (including, without limitation, notice by telecopy) and shall be
given to the relevant party at its address or telecopier number set forth below,
or such other address or telecopier number as such party may hereafter specify
by notice to the other given by courier, by United States certified or
registered mail, by telecopy or by other telecommunication device capable of
creating a written record of such notice and its receipt. Notices hereunder
shall be addressed:
 
To the Borrower:
CTI Industries Corporation
22160 N. Pepper Road
Lake Barrington, Illinois  60010
  Attention:
Telephone:
Facsimile:
Stephen M. Merrick
(847) 382-1000
(847) 382-1219

 
 
-42-

--------------------------------------------------------------------------------

 


With a copy to:
Vanasco, Genelly & Miller
33 North LaSalle Street
Suite 2200
Chicago, Illinois 60602
 
Attention:
Telephone:
Facsimile:
Gerald Miller, Esq.
(312) 786-5100
(312) 786-5111
     
To the Lender:
Harris N.A.
111 West Monroe Street – 5W
Chicago, Illinois 60603
                    
 
Attention:
Telephone:
Facsimile:
Timothy J. Moran
(312) 461-2633
(312) 502-3922
     
With copy to:
McGuireWoods LLP
77 West Wacker Drive, Suite 4100
Chicago, Illinois 60601
              
 
Attention:
Telephone:
Facsimile:
Arthur B. Muir
(312) 750-3595
(312) 698-4568
     

Each such notice, request or other communication shall be effective xv) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section and a confirmation of such telecopy has been received
by the sender, xvi) if given by mail, five (5) days after such communication is
deposited in the mail, certified or registered with return receipt requested,
addressed as aforesaid or xvii) if given by any other means, when delivered at
the addresses specified in this Section; provided that any notice given pursuant
to Section 0 or Section 0 hereof shall be effective only upon receipt.
 
Construction.  The provisions of this Agreement relating to Subsidiaries (other
than restrictions on the creation, formation, or acquisition thereof) shall only
apply during such times as the Borrower has one or more Subsidiaries. Nothing
contained herein shall be deemed or construed to permit any act or omission
which is prohibited by the terms of any of the other Loan Documents, the
covenants and agreements contained herein being in addition to and not in
substitution for the covenants and agreements contained in the other Loan
Documents.
 
Headings.  Section headings used in this Agreement are for convenience of
reference only and are not a part of this Agreement for any other purpose.
 
Severability of Provisions.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 
-43-

--------------------------------------------------------------------------------

 
 
Counterparts.  This Agreement may be executed in any number of counterparts, and
by different parties hereto on separate counterpart signature pages, and all
such counterparts taken together shall be deemed to constitute one and the same
instrument.
 
Binding Nature, Governing Law, Etc.  This Agreement shall be binding upon the
Borrower and its successors and assigns, and shall inure to the benefit of the
Bank and the benefit of its successors and assigns, including any subsequent
holder of the Obligations. The Borrower may not assign its rights hereunder
without the written consent of the Bank. This Agreement constitutes the entire
understanding of the parties with respect to the subject matter hereof and any
prior agreements, whether written or oral, with respect thereto are superseded
hereby. This Agreement and the rights and duties of the parties hereto shall be
governed by, and construed in accordance with, the internal laws of the State of
Illinois without regard to principles of conflicts of laws.
 
Submission to Jurisdiction; Waiver of Jury Trial.  The Borrower hereby submits
to the nonexclusive jurisdiction of the United States District Court for the
Northern District of Illinois and of any Illinois State court sitting in the
City of Chicago for purposes of all legal proceedings arising out of or relating
to this Agreement, the other Loan Documents or the transactions contemplated
hereby or thereby. The Borrower irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
forum. The Borrower and the Bank each hereby irrevocably waive any and all right
to trial by jury in any legal proceeding arising out of or relating to any Loan
Document or the transactions contemplated thereby.
 
USA Patriot Act. The Bank hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify, and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow the Bank to
identify the Borrower in accordance with the Act.
 
[Signature Page to Follow]

 
-44-

--------------------------------------------------------------------------------

 

This Credit Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.
 

 
“Borrower”
     
CTI Industries Corporation
       
By:
/s/ Stephen M. Merrick
    Executive Vice-President and Chief Financial Officer  
 
       
“Bank”
     
Harris N.A.
     
By:
/s/ Timothy J. Moran
   
Senior Vice-President


 

--------------------------------------------------------------------------------

 

Exhibit A
 
Term Loan Note
 

 
Chicago, Illinois
$[_______________]
[_______________, 2010]

 
For Value Received, the undersigned, CTI Industries Corporation, an Illinois
corporation (the “Borrower”), hereby promises to pay to the order of Harris N.A.
(the “Bank”) at its office at 111 West Monroe Street, Chicago, Illinois, the
principal sum of [_______________________ and ___/100 Dollars ($___________)],
payable in principal installments in the amounts and at the times set forth in
Section 0 of the Credit Agreement hereinafter mentioned, with a final
installment of all principal not sooner paid due and payable on the Term Loan
Final Maturity Date.
 
This Note evidences the Term Loan made to the Borrower by the Bank under the
Term Loan Commitment provided for under that certain Credit Agreement dated as
of [___________], 2010, between the Borrower and the Bank (said Credit
Agreement, as the same may be amended, modified or restated from time to time,
being referred to herein as the “Credit Agreement”), and the Borrower hereby
promises to pay interest at the office described above on the Term Loan
evidenced hereby at the rates and at the times and in the manner specified
therefor in the Credit Agreement.
 
This Note is issued by the Borrower under the terms and provisions of the Credit
Agreement and is secured by, among other things, the Collateral Documents, and
this Note and the holder hereof are entitled to all of the benefits and security
provided for thereby or referred to therein, to which reference is hereby made
for a statement thereof. This Note may be declared to be, or be and become, due
prior to its expressed maturity, voluntary prepayments may be made hereon, and
certain prepayments are required to be made hereon, all in the events, on the
terms and with the effects provided in the Credit Agreement. All capitalized
terms used herein without definition shall have the same meanings herein as such
terms are defined in the Credit Agreement.
 
The Borrower hereby promises to pay all costs and expenses (including attorneys’
fees) suffered or incurred by the holder hereof in collecting this Note or
enforcing any rights in any collateral therefor. The Borrower hereby waives
presentment for payment and demand. This Note shall be construed in accordance
with, and governed by, the internal laws of the State of Illinois without regard
to principles of conflicts of laws.
 

 
CTI Industries Corporation
       
By:
       
Name:
      
Title:
    


 

--------------------------------------------------------------------------------

 

Exhibit B
 
Mortgage Loan Note
 
Chicago, Illinois
$[_______________]
[_______________, 2010]



 
For Value Received, the undersigned, CTI Industries Corporation, an Illinois
corporation (the “Borrower”), hereby promises to pay to the order of Harris N.A.
(the “Bank”) at its office at 111 West Monroe Street, Chicago, Illinois, the
principal sum of [_______________________ and ___/100 Dollars ($___________)],
payable in principal installments in the amounts and at the times set forth in
Section 1.2 of the Credit Agreement hereinafter mentioned, with a final
installment of all principal not sooner paid due and payable on the Mortgage
Loan Final Maturity Date.
 
This Note evidences the Mortgage Loan made to the Borrower by the Bank under the
Mortgage Loan Commitment provided for under that certain Credit Agreement dated
as of [___________], 2010, between the Borrower and the Bank (said Credit
Agreement, as the same may be amended, modified or restated from time to time,
being referred to herein as the “Credit Agreement”), and the Borrower hereby
promises to pay interest at the office described above on the Mortgage Loan
evidenced hereby at the rates and at the times and in the manner specified
therefor in the Credit Agreement.
 
This Note is issued by the Borrower under the terms and provisions of the Credit
Agreement and is secured by, among other things, the Collateral Documents, and
this Note and the holder hereof are entitled to all of the benefits and security
provided for thereby or referred to therein, to which reference is hereby made
for a statement thereof. This Note may be declared to be, or be and become, due
prior to its expressed maturity, voluntary prepayments may be made hereon, and
certain prepayments are required to be made hereon, all in the events, on the
terms and with the effects provided in the Credit Agreement. All capitalized
terms used herein without definition shall have the same meanings herein as such
terms are defined in the Credit Agreement.
 
The Borrower hereby promises to pay all costs and expenses (including attorneys’
fees) suffered or incurred by the holder hereof in collecting this Note or
enforcing any rights in any collateral therefor. The Borrower hereby waives
presentment for payment and demand. This Note shall be construed in accordance
with, and governed by, the internal laws of the State of Illinois without regard
to principles of conflicts of laws.
 

 
CTI Industries Corporation
       
By:
      
Name:
     
Title:
   


 

--------------------------------------------------------------------------------

 

Exhibit C
 
Equipment Note
 

 
Chicago, Illinois
$2,500,000.00
[_______________, ________]

 
For Value Received, the undersigned, CTI Industries Corporation, an Illinois
corporation (the “Borrower”), hereby promises to pay to the order of Harris N.A.
(the “Bank”) at its office at 111 West Monroe Street, Chicago, Illinois, the
principal sum of the lesser of (i) Two Million Five Hundred Thousand and no/100
Dollars ($2,500,000.00) and (ii) the aggregate principal balance of Equipment
Loans advanced to the Borrower by the Bank under the Equipment Loan Commitment
provided for in the Credit Agreement hereafter mentioned, payable in principal
installments in the amounts and at the times set forth in Section 1.3 of the
Credit Agreement hereinafter mentioned, with a final installment of all
principal not sooner paid due and payable on the Equipment Loan Final Maturity
Date.
 
This Note evidences Equipment Loans made and to be made to the Borrower by the
Bank under the Equipment Loan Commitment provided for under that certain Credit
Agreement dated as of [___________], 2010, between the Borrower and the Bank
(said Credit Agreement, as the same may be amended, modified or restated from
time to time, being referred to herein as the “Credit Agreement”), and the
Borrower hereby promises to pay interest at the office described above on such
Equipment Loans evidenced hereby at the rates and at the times and in the manner
specified therefor in the Credit Agreement.
 
This Note is issued by the Borrower under the terms and provisions of the Credit
Agreement and is secured by, among other things, the Collateral Documents, and
this Note and the holder hereof are entitled to all of the benefits and security
provided for thereby or referred to therein, to which reference is hereby made
for a statement thereof. This Note may be declared to be, or be and become, due
prior to its expressed maturity, voluntary prepayments may be made hereon, and
certain prepayments are required to be made hereon, all in the events, on the
terms and with the effects provided in the Credit Agreement. All capitalized
terms used herein without definition shall have the same meanings herein as such
terms are defined in the Credit Agreement.
 
The Borrower hereby promises to pay all costs and expenses (including attorneys’
fees) suffered or incurred by the holder hereof in collecting this Note or
enforcing any rights in any collateral therefor. The Borrower hereby waives
presentment for payment and demand. This Note shall be construed in accordance
with, and governed by, the internal laws of the State of Illinois without regard
to principles of conflicts of laws.
 

 
CTI Industries Corporation
       
By:
     
Name:
     
Title:
   


 

--------------------------------------------------------------------------------

 

Exhibit D
 
Revolving Note
 

 
Chicago, Illinois
$[_______________]
[_______________, ________]

 
On the Revolving Credit Termination Date, for value received, the undersigned,
CTI Industries Corporation, an Illinois corporation (the “Borrower”), hereby
promises to pay to the order of Harris N.A. (the “Bank”) at its office at 111
West Monroe Street, Chicago, Illinois, the principal sum of (i) Nine Million and
no/100 Dollars ($9,000,000.00), or (ii) such lesser amount as may at the time of
the maturity hereof, whether by acceleration or otherwise, be the aggregate
unpaid principal amount of all Revolving Loans owing from the Borrower to the
Bank under the Revolving Credit provided for in the Credit Agreement hereinafter
mentioned.
 
This Note evidences Revolving Loans made and to be made to the Borrower by the
Bank under the Revolving Credit provided for under that certain Credit Agreement
dated as of [___________], 2010, between the Borrower and the Bank (said Credit
Agreement, as the same may be amended, modified or restated from time to time,
being referred to herein as the “Credit Agreement”), and the Borrower hereby
promises to pay interest at the office described above on such Revolving Loans
evidenced hereby at the rates and at the times and in the manner specified
therefor in the Credit Agreement.
 
This Note is issued by the Borrower under the terms and provisions of the Credit
Agreement and is secured by, among other things, the Collateral Documents, and
this Note and the holder hereof are entitled to all of the benefits and security
provided for thereby or referred to therein, to which reference is hereby made
for a statement thereof. This Note may be declared to be, or be and become, due
prior to its expressed maturity, voluntary prepayments may be made hereon, and
certain prepayments are required to be made hereon, all in the events, on the
terms and with the effects provided in the Credit Agreement. All capitalized
terms used herein without definition shall have the same meanings herein as such
terms are defined in the Credit Agreement.
 
The Borrower hereby promises to pay all costs and expenses (including attorneys’
fees) suffered or incurred by the holder hereof in collecting this Note or
enforcing any rights in any collateral therefor. The Borrower hereby waives
presentment for payment and demand. This Note shall be construed in accordance
with, and governed by, the internal laws of the State of Illinois without regard
to principles of conflicts of laws.
 

 
CTI Industries Corporation
       
By:
     
Name:
       
Title:
    


 

--------------------------------------------------------------------------------

 

Exhibit E
 
Applicable Rate
 
Level
 
Senior
Leverage Ratio
 
LIBOR 
Margin
   
Base Rate
Margin
   
Commitment
Fee
   
Letter of
Credit Fee
 
I
 
Greater than or equal to
3.25 to 1.00
    3.75 %     1.25 %     0.50 %     2.50 %
II
 
Less than 3.25 to 1.00
but greater than
2.25 to 1.00
    3.25 %     0.75 %     0.25 %     2.25 %
III
 
Less than or equal to
2.25 to 1.00
    3.00 %     0.50 %     0.25 %     2.00 %


 

--------------------------------------------------------------------------------

 

Exhibit F
 
Borrowing Base Certificate
 
To:         Harris N.A.
 
Pursuant to the terms of the Credit Agreement dated as of April 29, 2010,
between CTI Industries Corporation, an Illinois corporation, and you (the
“Credit Agreement”), we submit this Borrowing Base Certificate to you and
certify that the information set forth below and on any attachments to this
certificate is true, correct and complete as of the date of this certificate.
 
I.
Borrowing Base

 
A.
Accounts in Borrowing Base

     
1.            Gross Accounts
         
2.            Less
         
(a)           Owed by an account debtor who is not located within the U.S.)
           
(b)           Owed by an account debtor who is a Subsidiary, Affiliate,
shareholder, director, officer, or employee
           
(c)           Owed by an account debtor who is in an insolvency or
reorganization proceeding
           
(d)           Unpaid more than ninety (90) days after the original invoice date
           
(e)           Ineligible because of 25% taint factor
           
(f)           Otherwise ineligible
         
Total Deductions
(sum of lines I.A.2(a) through I.A.2(f))
         
3.            Eligible Accounts (line I.A.1 minus I.A.2)
         
4.             Accounts in Borrowing Base
(line I.A.3 x 0.85)
   

 
 

--------------------------------------------------------------------------------

 
 
B.
Inventory in Borrowing Base

 
1.           Gross inventory of Finished Goods and Raw
Materials
         
2.           Less
         
(a)           Finished Goods and Raw Materials not located at approved locations
           
(b)           Obsolete, slow moving, or not merchantable
           
(c)           Otherwise ineligible
           
Total Deductions
(sum of lines I.B.2(a) through I.B.2(c))
          
3.           Eligible Inventory (line I.B.1 minus line I.B.2)
         
4.           Eligible Inventory included in Borrowing Base determination (line
I.B.3 x 0.60)
   

 
C.
Inventory in Borrowing Base

     
1.           Inventory Cap $5,000,000
          
2.           Eligible Inventory Line I.B.4
           
3.           Eligible Inventory in Borrowing Base
(Lesser of lines I.C.1 and I.C.2)
     

 
D.
Total Borrowing Base

     
(sum of lines I.A.4 and I.C.3)
     

 
E.
Revolving Credit Advances

     
1.           Revolving Loans
         
2.           Letters of Credit
         
Total Revolving Credit Outstanding
(line I.E.1 plus line I.E.2)
   

 
F.
Unused Availability
   

(line I.D minus I.E)
   

 
 

--------------------------------------------------------------------------------

 
 
II.           Accounts Receivable Aging
 
General Ledger Activity
Accounts Receivable Aging
       
A/R at _____________
$_________
Current
_____________ 
       
Add _________  Sales
$_________                      
30-60 Days
_____________
       
Less _________ Cash
(_________)
60-90 Days
_____________
       
Less  _________________
(_________)
Over 90 Days
_____________
       
A/R at ____________
$ ________
 Total
$___________

 
III.
Accounts Payable Aging

 
Current              _________________

30-60 Days        _________________
 
60-90 Days        _________________
 
Total _________________
 
 
IV.Withholding taxes have been paid through ______________________(date)

 
Dated as of this ____ day of __________________, ____.
 

 
CTI Industries Corporation
       
By:
     
Name:
     
Title:
   


 

--------------------------------------------------------------------------------

 

Exhibit G
 
Compliance Certificate
 
To:          Harris N.A.
 
This Compliance Certificate is furnished to Harris N.A. (the “Bank”) pursuant to
that certain Credit Agreement dated as of April 29, 2010, between CTI Industries
Corporation, an Illinois corporation (the “Borrower”), and the Bank (the “Credit
Agreement”). Unless otherwise defined herein, the terms used in this Compliance
Certificate have the meanings ascribed thereto in the Credit Agreement.
 
The Undersigned hereby certifies that:
 
1.           I am the duly elected _____________________________________ of the
Borrower;
 
2.           I have reviewed the terms of the Credit Agreement and I have made,
or have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;
 
3.           The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or the occurrence of any
event which constitutes a Default or Event of Default during or at the end of
the accounting period covered by the attached financial statements or as of the
date of this Certificate, except as set forth below;
 
4.           The financial statements required by Section 0 of the Credit
Agreement and being furnished to you concurrently with this certificate are, to
the best of my knowledge, true, correct and complete as of the dates and for the
periods covered thereby; and
 
5.           The Attachment hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are, to the best of my knowledge,
true, complete and correct and have been made in accordance with the relevant
Sections of the Credit Agreement.
 
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
 
_________________________________________________________________________________________
_________________________________________________________________________________________
_________________________________________________________________________________________
_________________________________________________________________________________________

 

--------------------------------------------------------------------------------

 

The foregoing certifications, together with the computations set forth in the
Attachment hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this _________ day of
__________________, ___.
 

 
CTI Industries Corporation
       
By:
     
Name:
     
Title:
   


 

--------------------------------------------------------------------------------

 

Attachment to Compliance Certificate
 
CTI Industries Corporation
 
Compliance Calculations for Credit Agreement
 
Dated as of ________________
 
Calculations as of _____________, ___
 

 



 

--------------------------------------------------------------------------------

 

Schedule 0
 
Subsidiaries
 
Name
Jurisdiction of
Incorporation 
 
Percentage
Ownership
             
CTI Helium, Inc.
Illinois
   
 
             
CTI Balloons Limited
England
   
100%
             
Flexo Universal S.A. de C.V.
Mexico
   
100%
             
CTI Europe
Germany
   
98.5%
             
CTI Mexico S.A. de C.V.
Mexico - inactive
   
52% 
             
CTF International S.A. de C.V.
Mexico - inactive
        


 

--------------------------------------------------------------------------------

 

Schedule 8.7
 
Existing Intercompany Debt


[to be attached]


 

--------------------------------------------------------------------------------

 